 234324 NLRB No. 35DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The Charging Party has excepted to some of the judge™s credibil-ity findings. The Board™s established policy is not to overrule an ad-
ministrative law judge™s credibility resolutions unless the clear pre-
ponderance of all the relevant evidence convinces us that they are
incorrect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd.188 F.2d 362 (3d Cir. 1951). We have carefully examined the record
and find no basis for reversing the findings.1NLRB v. Transportation Management Corp., 462 U.S. 393, 398Œ399 (1983).Vencor Hospital-Los Angeles and United HealthCare Employees (UHCE), National Union of
Hospital and Health Care Employees, Amer-
ican Federation of State, County, and Munici-
pal Employees, AFLŒCIO. Cases 31ŒCAŒ20654,31ŒCAŒ20699, and 31ŒRCŒ7182August 13, 1997DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXAND
HIGGINSOn August 19, 1996, Administrative Law JudgeClifford H. Anderson issued the attached decision. The
Charging Party filed exceptions and a supporting brief,
the Respondent filed an answering brief, and the
Charging Party filed a reply brief.The National Labor Relations Board has consideredthe decision and the record in light of the exceptions
and briefs and has decided to affirm the judge™s rul-
ings, findings,1and conclusions and to adopt the rec-ommended Order.The Charging Party™s sole exception to the judge™sdecision involves the dismissal of 8(a)(3) and (1)
charges against the Respondent regarding its termi-
nation of Michael Wade on the ground that he violated
hospital policy by failing to stay with his patient dur-
ing a Code Blue. Specifically, the Charging Party
claims that the judge™s conclusion is erroneous because
he improperly relied on hearsay testimony. We dis-
agree. The testimony in dispute is that of Diane Ashby
and Billie Ann Schoppman in which they testified that
they were told by every one of the respiratory thera-
pists they interviewed that hospital policy required that
a therapist remain with his or her patient during a
Code Blue. In admitting this testimony, however, the
judge specifically ruled that such testimony was nei-
ther offered, received, nor considered for the truth of
the matter asserted, but merely to establish that other
respiratory therapists had told Ashby and Schoppman
what they thought was hospital policy. Moreover,
based on this testimony the judge specifically foundthat Ashby and Schoppman believed that all respiratorytherapists knew that hospital protocol required a thera-
pist to stay with his or her assigned patient. Although
the judge at one point erroneously stated that the Re-
spondent established that other respiratory therapists
knew of the protocol, in view of the judge™s explicit
ruling on and subsequent discussion of the disputed
testimony, we find that such misstatement was inad-vertent and that the judge did not improperly rely onhearsay testimony in finding that Wade™s discharge did
not violate the Act.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, Vencor Hospital-Los An-
geles, Los Angeles, California, its officers, agents, suc-
cessors, and assigns, shall take the action set forth in
the Order.CHAIRMANGOULD, dissenting.I dissent. The administrative law judge found that‚‚the General Counsel has met his burden of persua-
sion that antiunion sentiment was a substantial and
motivating force in the decision to discharge Michael
Wade.™™ With that finding under my concurring opin-
ion in Paper Mart, 319 NLRB 9, 12 (1995), a viola-tion of this statute is established. Since the Supreme
Court in Transportation Management stated that it was‚‚plainly rational and acceptable™™ for the Board to
construe the Act so ‚‚that to establish an unfair labor
practice the General Counsel need show by a prepon-
derance of the evidence only that a discharge is in any
way motivated by a desire to frustrate union activ-
ity,™™1the administrative law judge™s findings and theevidence clearly support a violation. As I stated in my
opinion, the ‚‚employer™s showing that the adverse ac-
tion would have occurred in any event would go onlyto the remedy issued against the employer.™™ Id. at 12.The administrative law judge found that Wadewould have been discharged for failing to meet with
his assigned patient under the protocol and that the
Employer had established a protocol requiring such at-
tendance. Given the administrative law judge™s find-
ings, I do not believe that it is appropriate to provide
a reinstatement remedy. But backpay, minus interim
earnings or those which could have been obtained
through reasonable diligence, is an appropriate remedy
for this violation and I would hold that that remedy
should be imposed from the date of discharge until the
date of this opinion.Ann L. Weinmann, Esq., for the General Counsel.Timothy F. Ryan, Janet Dickenson, and, on brief, David C.Wright, Esqs. (Morrison & Foerster), of Los Angeles,California, for the Respondent/Employer.Michael D. Four, Esq. (Schwartz, Steinsapir, Dohrmann &Sommers), of Los Angeles, California, for the ChargingParty/Petitioner.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00234Fmt 0610Sfmt 0610D:\NLRB\324.030APPS10PsN: APPS10
 235VENCOR HOSPITAL-LOS ANGELES1The case was postponed in midtrial as a result of the hiatus inthe operating budgets of certain portions of the Federal Government,
including the National Labor Relations Board (the Board), in the
winter of 1995Œ1996.2The agreed-on bargaining unit was:All non-professional employees including CNA™s [CertifiedNurse Assistants], maintenance engineers, EVS/housekeeping,
dietary/ cafeteria and cook/cafeteria employees, cardiac monitor-
ing technicians, medical records technicians, pharmacy techni-
cians, physical therapy assistants, secretaries, unit clerks, pur-
chasing clerks, admitting clerks, and receptionists and excluding
all other employees including registered nurses, licensed voca-
tional nurses, x-ray technicians, respiratory therapists, profes-
sional and confidential employees, guards and supervisors as de-
fined in the Act.3On the same date an election was conducted pursuant to a sepa-rate representation petition filed by the Union which resulted in acertification of representative issued to the Union concerning the fol-
lowing unit of the Hospital™s employees:All technical employees including licensed vocational nurses,x-ray technicians and respiratory therapists excluding all other
employees including registered nurses, professional employees,
non-professional employees, guards and supervisors as defined
in the Act.4As a result of the pleadings and the stipulations of counsel at thetrial, there were few disputes of fact regarding collateral matters.
Where not otherwise noted, the findings here are based on the plead-
ings, the stipulations of counsel, or unchallenged credible evidence.5Michael Wade, who is named as an alleged discriminatee in thecomplaint, but who is not a Charging Party, was called as a witness
by the General Counsel. Prior to the commencement of cross-exam-
ination, counsel for the Respondent requested and received from the
General Counsel Wade™s Board prepared investigatory affidavit.
Counsel for the Respondent offered the affidavit into evidence as
substantive evidence under the theory that it is not hearsay by virtue
of Fed.R.Evid. 801(d)(2) respecting admissions by party-opponents.
Counsel for the General Counsel and the Charging Party opposed the
offer to the extent it was predicated on a determination that Wade
was a party-opponent within the meaning of the term as used in the
Federal Rules of Evidence.The issue was narrowed in argument at trial and on brief to thequestion of whether or not, for purposes of applying Fed.R.Evid.
801(d)(2), an alleged discriminatee in an unfair labor practice com-
plaint who did not file a charge in the matter is a ‚‚party-opponent.™™
The Board and the courts have had occasion in the past to deal with
the status of alleged discriminatees as ‚‚parties™™ in Board proceed-
ings under Fed.R.Evid. 615. See, e.g., Unga Painting Corp., 237NLRB 1306 (1978), and NLRB v. Stark, 525 F.2d 422 (2d Cir.ContinuedDECISION, CERTIFICATION OF ELECTIONRESULTS AND REPORT ON OBJECTIONSSTATEMENTOFTHE
CASECLIFFORDH. ANDERSON, Administrative Law Judge. Iheard this consolidated case in trial on various days in No-
vember and December 1995 and February 1996.1The matterarose as follows.On June 27, 1994, the United Health Care Employees(UHCE), National Union of Hospital and Health Care Em-
ployees, American Federation of State, County, and Munici-
pal Employees, AFLŒCIO (the Union, the Charging Party, or
the Petitioner) filed a charge with Region 31 of the National
Labor Relations Board docketed as Case 31ŒCAŒ20654,
against Vencor Hospital-Los Angeles (the Respondent or the
Employer). On July 7, 1995, the Regional Director for Re-
gion 31 issued a complaint and notice of hearing respecting
Case 31ŒCAŒ20654. The Respondent filed a timely answer
thereto.On August 1, 1994, the Union filed a charge, docketed asCase 31ŒCAŒ20699, against the Respondent and amended
that charge on August 23 and 29, November 30, and Decem-
ber 22, 1994. On February 28, 1995, the Regional Director
issued an order consolidating cases, consolidated complaint
and notice of hearing consolidating the two cases. The Re-
spondent filed a timely answer to the amended consolidated
complaint. On November 1, 1995, the Regional Director
issued an order partially withdrawing consolidated complaint
and notice of approval of request for partial withdrawal of
charge (Case 31ŒCAŒ20699). At the hearing the complaint
and answer were further amended.The amended consolidated complaint alleges and theamended answer denies that the Respondent engaged in var-
ious acts and conduct violative of Section 8(a)(1) of the Na-
tional Labor Relations Act (the Act). The complaint further
alleges and the answer denies that the Respondent issued a
written warning to employee Verona Steen and discharged its
employees Viviana Freeman and Michael Wade in violation
of Section 8(a)(3) and (1) of the Act.On April 28, 1994, the Petitioner filed a petition with Re-gion 31, docketed as Case 31ŒRCŒ7182, seeking to represent
certain employees of the Employer. The parties entered into
a Stipulated Election Agreement respecting the petition ap-
proved by the Regional Director on May 19, 1994.2An elec-tion was conducted on July 15, 1994,3pursuant to that agree-ment. The tally of ballots showed that of approximately 73eligible voters, 68 cast ballots of which 24 were cast for the
Petitioner, 33 were cast against the Petitioner, 11 ballots
were challenged, and there were no void ballots. On July 21,
1994, the Petitioner filed timely objections to conduct affect-
ing the results of the election.On August 8, 1995, the Regional Director issued a reporton challenges and objections, order directing hearing, notice
of hearing and order consolidating cases. The report, inter
alia, directed that a common hearing be held respecting the
11 challenged ballots and the Petitioner™s objections and re-
lated matters, along with the issues raised in the amended
consolidated complaints and that a report on the objections
and challenges issue as part of the decision dealing with theunfair labor practice allegations. At the hearing the Petitioner
and the Employer entered into a stipulation providing that
two of the challenged individuals, Lorraine Adams and Terry
Shock, were not in fact eligible to vote in the election and
that their votes should not be opened and counted. The stipu-
lation further provided that the remainder of the challenges
were no longer determinative of the results of the election
and that a certification of results should be issued reflecting
the fact that the Petitioner did not receive a majority of valid
votes cast in the election.Upon the entire record, including helpful oral argument bythe General Counsel and scholarly briefs from the Charging
Party and the Respondent, and from my observation of the
witnesses and their demeanor, I make the following4FINDINGSOF
FACTAll parties were given full opportunity to participate at thehearing, to introduce relevant evidence,5to call, examine andVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00235Fmt 0610Sfmt 0610D:\NLRB\324.030APPS10PsN: APPS10
 236DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1975). The issue is not free from difficulty and presents policyissues the Board has expressed concern about in other contexts. I
ruled at the hearing, and here reaffirm, that in the absence of clear
Board precedent on the narrow question, I shall not find an alleged
discriminate in Board unfair labor practice proceedings is a party-
opponent to a respondent under Fed.R.Evid. 801(d)(2). Thus, I find
an alleged discriminatee, who is not also a charging party, is not a
party-opponent to the Respondent insofar as that term applied to
Fed.R.Evid. 801(d)(2) and his affidavit does not fall within the reach
of that provision. As the General Counsel correctly argues, the im-
plications and likely consequences to Board unfair labor practice liti-
gation if an alleged discriminatee is regarded as a party-opponent
under Fed.R.Evid. 801, and other derivative provisions of the Fed-
eral Rules of Evidence such as set forth in Sec. 613(b), are suffi-
ciently significant that the Board rather than an administrative law
judge should initiate such an important and new evidentiary con-
struction.6Dates refer to calendar year 1994 unless otherwise indicated.7This certification rendered the preparation of a report on chal-lenged ballots unnecessary.cross-examine witnesses, to argue orally and to fileposthearing briefs. Posthearing briefs were filed on
March 29, 1996.I. JURISDICTIONThe complaint alleges and the answer admits that at allmaterial times the Respondent has been a corporation with
an office and place of business in Los Angeles, California,
where it has been engaged in the operation of an acute care
hospital. The Respondent, in conducting its business oper-
ations at the facility, enjoys annual revenues in excess of
$250,000 and annually purchases and receives at the facility
goods and services directly from locations outside the State
of California of a value in excess of $ 50,000.Based on the above, I find that the Respondent has beenat all material times an employer engaged in commerce with-
in the meaning of Section 2(2), (6), and (7) of the Act.II. LABORORGANIZATION
The complaint alleges, the answer admits, and I find thatthe Union has at all times material here been a labor organi-
zation within the meaning of Section 2(5) of the Act.III. ALLEGEDUNFAIRLABORPRACTICES
A. BackgroundThe Respondent is a national corporation operating numer-ous hospitals in various States of the country including one
facility in Orange County, California, and, since 1991, an 81-
bed acute care hospital employing approximately 200 em-
ployees in Los Angeles, California (the facility or the Hos-
pital). Steve Turner is the Respondent™s regional director
with multifacility responsibilities including corporate respon-
sibilities for the two facilities named above. Billie Anne
Schoppman has been the Los Angeles facility hospital ad-
ministrator since March 1993, and has overall responsibility
for the facility™s operations. Diane Ashby is the facility di-
rector of respiratory therapy. Each is an agent and supervisor
of the Respondent.The Union represents employees in the health care indus-try. It commenced an organizing drive at the facility thespring of 1994.6Two representation petitions were filed bythe Union in late April seeking elections in a technical and
a nonprofessional unit of the Respondent™s employees. Elec-tions were conducted on July 15 in each unit. The results ofthe nonprofessional employee election in Case 31ŒRCŒ7182
were initially under challenge here as a result of determina-
tive challenges to disputed ballots. As a result of stipulations
respecting certain challenged ballots entered into by the par-
ties during the course of the trial, the contested ballots were
no longer determinative of the results of the election. With
the concurrence of the parties, I certified on the record that
the results of the election were no longer in arithmetic con-
test and that the Union did not receive a majority of valid
votes cast in the election.7The second election held in thetechnical unit the same day favored the Union and, on July
28, the Regional Director certified the Union as the exclusive
representative of the technical employee unit.B. The Allegations of the ComplaintThe complaint in paragraphs 6, 7, and 8 recites a seriesof actions by the Respondent™s agents which are alleged to
violate Section 8(a)(1) of the Act. Thus, complaint paragraph
6 alleges that Steve Turner in or around April 29, 1994, at
the facility, interrogated an employee concerning the employ-
ee™s union activities and or sympathies, and created the im-
pression of surveillance of the employees union activities
and/or sympathies. Complaint paragraph 7 alleges that
Dianne Ashby, on or about April 29 by telephone from the
facility, interrogated an employee concerning employees™
union activities and/or sympathies and directed the employ-
ees to cease their union organizing activities. Complaint
paragraph 8 alleges that Billie Ann Schoppman, on or about
March 12 at the facility, interrogated an employee concern-
ing the employee™s union activities and sympathies, and told
an employee that selection of a union would prevent employ-
ees from discussing their problems with management.The complaint also alleges in paragraphs 9 and 10 that theRespondent discharged employees Viviana Freeman on June
16, Michael Wade on June 21, and issued a written discipli-
nary warning to employee Verona Steen on August 18. The
complaint alleges the Respondent took these actions because
of the employees™ union and/or other protected concerted ac-
tivities in violation of Section 8(a)(3) and (1) of the Act.C. Evidence1. Conduct alleged to violate Section 8(a)(1) of the ActA general summary of the evidence offered on the allega-tion of the complaint appears below categorized primarily on
an allegation by allegation basis. In order to avoid repetition,evidence relevant to several allegations is presented only
once.a. The allegations respecting Steve TurnerMichael Wade testified that, in May or early June, he wasasked to meet Steve Turner in his office where the two had
a conversation which Wade estimated was 30 to 40 minutes
in length. Wade described the conversation during his direct
examination by counsel for the General Counsel as follows:Well, [Turner] called me in and he asked meŠhisfirst question was: ‚‚What is this about a union?™™ AndVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00236Fmt 0610Sfmt 0610D:\NLRB\324.030APPS10PsN: APPS10
 237VENCOR HOSPITAL-LOS ANGELESI said, ‚‚What union?™™ He said, ‚‚Well, I hear that thepeople are getting a union together and I want to know
what is it that the people want.™™ So, I said, ‚‚I think
they want representation.™™ And he said, ‚‚Well, what
are the problems that would make them want represen-
tation?™™ And I said, ‚‚Well, Steve, the problems that
make them want representation are that they hear things
that people are tape recording, conversations; that™s
been more than once; once or twice this person was al-
lowed to carry a tape recorder.™™ I said, ‚‚And they™re
unhappy about the wage cuts, the proposed wage cuts.™™
There was supposed to be a wage freeze and then they
put forward a cut. And at that point he said, ‚‚Well, we
knew that when we instituted these cuts that this would
bring about a union activity.™™ So, I said, ‚‚Well, that™s
exactly what they™re concerned about.™™ And then he
said, ‚‚Well, you know, we have you pegged kind of
as a union leader around here.™™ I said, ‚‚Well, Steve,
I™m not a leader.™™ I said, ‚‚I go out and get cheesecake
and whatever, but I™m not really a leader. I have my
own opinion about things but I™m not a leader.™™ And
he said, ‚‚Well, you know, Mike Bar is not going to
take too kindly to this.™™ And I said, ‚‚Well, who is
Mike Bar?™™ I said, ‚‚I don™t know Mike Bar.™™ He said,
‚‚Well, Mike Bar is the owner of the company.™™ I said,
‚‚Well, Steve, I know he put this whole thing to-
getherŠ™™ and this, that, and the other, I saidŠ‚‚but a
lot of things that are happening I don™t think are right,™™
and I went on to delineate that. And then he said,
‚‚Well, we kind of had you pegged as a guy that could
help us turn the corner on this thing.™™ And I saidŠ
again, I said, ‚‚I have problems that are much bigger
than Vencor or the Union getting here.™™ I said, ‚‚My
daughter™s being beat-up every day in public school; I
need to put her in private school. My problems are
much bigger than Vencor.™™ He said, ‚‚Well, we™ll be
able to do something to help you to get her in school.™™
I said, ‚‚You don™t have to do that. My grandfather will
help me with that, as far as getting her into this Chris-
tian school.™™ I said, ‚‚You don™t have to do that,™™ I
said, ‚‚but I appreciate your help,™™ I saidŠbut again,
I reiterated to him that my problems were much bigger
than that.And so he maybe asked me a couple of other ques-tions and I told him again about the concerns aboutŠ
I may have mentioned stuff about the promotions and
stuff, cause we had some friction over a lot of other
issues, so we discussed stuff randomly from then on.Counsel for the Respondent returned to this testimony oncross-examination. He elicited the following:Q: And I want to see if I wrote this down cor-rectlyŠdid you testify that he had youŠthey had you
pegged as a union leader?A: Yes. He said they had me pegged as ‚‚kind of aleader™™ was the words he used. They had me peggedas kind of a leader around there.Turner did not testify. Schoppman testified that Turner spoketo Wade on his own initiative because he liked Wade and
saw him as one of the leaders in the Hospital.b. The allegations respecting Diane AshbyMichael Wade testified that he perceived problems at thefacility before the employees initiated their union organizing
efforts, and had sought to talk to both Schoppman and Diane
Ashby about those problems only to be put off. Wade testi-
fied that by the time he finally received the telephone call
from Ashby the employees had already undertaken an author-
ization card organizing campaign and management was
aware of that fact. Wade testified that Ashby:called me at home and told me thatŠsomething aboutaŠ‚‚Well, Michael, you know, you shouldn™t be with
the Union.™™ She started telling me about the anti stuff.
I said, ‚‚Diane, it™s really too late now,™™ and that™s
what I told her candidly. I said, ‚‚It™s too late. They™ve
alreadyŠit™s already in progress. It™s not something
that I can stop.™™Diane Ashby testified categorically and unequivocally thatshe never had a telephone conversation or face-to-face con-
versation with Wade in which the Union, the NLRB rep-
resentation petition, or a union election was discussed.c. The allegations respecting Billie Ann SchoppmanViviana Freeman, a licensed vocational nurse (LVN), wassupervised by Pauletta Lawson in early 1994 and was con-
cerned when Lawson was terminated. She went to Billie Ann
Schoppman™s office on or about May 12 and had a conversa-
tion alone with Schoppman. Following discussion respecting
Lawson, and a wide variety of other matters, the conversa-
tion turned to the Union. Freeman testified:[W]e were talking about the Union and she was talkingabout that there was a handful of militants that were out
to destroy Vencor, and I replied that I didn™t consider
myself a militant. And then she wanted to know if I
was for Vencor .... I 
told her I was for what wasright.....I remember asking her something about how couldshe deal with what was going on here, and then she
went off into about Vencor, and I went on to tell her
about my lifestyleŠdo you want me to go on?Q: If it relates to the Union, yes.
A: Well, yes. She said, she told me, ‚‚Well, youknow, Viviana, if the Union comes in you will not be
able to come in here and talk with me the way you™re
talking to me.™™ And I told her, ‚‚Yes, I would.™™ Even
though I™d have a representative.In revisiting the conversation Freeman testified thatSchoppman:just made a statement that ‚‚there was a handful of peo-ple outŠ™™ militants is the word she usedŠ‚‚to destroy
Vencor.™™ I replied, ‚‚I don™t consider myself the
Union.™™ Then she wanted to know if I was for Vencor.
I told her that I was for what was right. Then she went
on to say, ‚‚Well, you know, Viviana, you won™t be
able to callŠmake an appointment to just come inŠ™™
in other words, the way I took it wasŠ‚‚just like you
coming in here to talk to me, if the Union was in hereVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00237Fmt 0610Sfmt 0610D:\NLRB\324.030APPS10PsN: APPS10
 238DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
then you™d have to go through your representative andthey would be the one talking.™™ I, in turn, told her,
‚‚Oh, they may be in here with me but I will be talking
for myself.™™Schoppman testified that at her meeting with Freeman onMay 13, a union generally rather than the Union was dis-cussed and that Freeman asserted that she was in support of
‚‚what was right at the hospital,™™ but that ‚‚there were some
things going on that she didn™t like™™ such as the wages.
Schoppman testified that Freeman during the conversation
expressed both dissatisfaction and satisfaction with aspects of
the operations of the Hospital and working conditions.
Schoppman denied asking Freeman how she felt about the
Union or how she would vote in the election.Near the end of the meeting Schoppman recalled that Free-man told her: ‚‚I™m quitting the end of July anyway, I just
want to do this first.™™ Although Freeman did not indicate the
meaning of the words used, Schoppman testified she took
Freeman™s meaning to be that she wanted to ‚‚go through the
union campaign and vote.™™ Schoppman testified that she did
not come to the view that Freeman was prounion in this con-
versation. Freeman testified that while she did tell
Schoppman that she was considering quitting, she denied
being specific as to a date or even a month when she would
do so.2. Conduct alleged to violate Section 8(a)(3) and (1) ofthe Acta. Evidence of the Respondent™s animus and knowledgeof employee union activitiesThe Respondent™s hospital employees were engaged inunion organizing in April 1994. Representation petitions
were filed, as discussed supra, on April 28. Schoppman testi-
fied that she was informed by Diane Ashby in late April that
employees were signing authorization cards. Soon thereafter
the Respondent initiated an active campaign involving hos-
pital management and supervision, labor consultants and
labor counsel, to evaluate employee views, formulate em-
ployer positions, and present the Respondent™s view to em-
ployees eligible to vote in Board-conducted representation
elections that it would be better if the Union did not become
the employees™ representative for purposes of collective bar-
gaining.Althea Bogle-Lewis, the sister of Simone Bogle, a cer-tified nursing assistant and wife of respiratory therapist Tal
Lewis, was, until her discharge on July 19, 1994, a house su-
pervisor for the Respondent at the facility. She testified at
some length respecting the Respondent™s union campaign.
Bogle-Lewis testified that the first meeting of supervision re-
specting the Union was held on April 25 attended by herself,
Jaime Ames, assistant administrator, and Donna Bailey, di-
rector of nurses. At this meeting Bailey informed the others
that employees were engaging in union activities and that
employee Verona Steen was the instigator along with another
employee.This initial meeting was followed by another on April 28,attended by about eight house supervisors and department
heads and by subsequent meetings of higher level super-
visors, supervision, and employees. Bogle-Lewis testified that
supervision was instructed to be attentive to employee senti-ments and to determine from their observations and con-versations with employees the likely voting preferences of el-
igible employees. Such preference estimates were recorded
and submitted to management through the course of the cam-
paign. The documents used in recording the employees™
views had been discarded or destroyed by the time of the
hearing here. Bogle-Lewis recalled that the submitted lists re-
corded employees Verona Steen and Viviana Freeman as
union supporters. Schoppman testified she had no recollec-
tion of what the records or tally sheets reflected respecting
these employees.A preelection representation case hearing was scheduledfor May 18. Although the hearing did not go forward be-
cause consent election agreements were reached obviating
the need for a hearing, the interested parties and individuals
were physically present in the Board™s offices that day during
the prehearing discussion and negotiation process that ulti-
mately made a representation case hearing unnecessary.
There is no dispute that representatives of the Respondent
and the Union were present as well as perhaps a dozen em-
ployees including Freeman, Wade, and Steen. These employ-
ees sat with and talked to the union representatives and were
observed in these activities by the Respondent™s agents in-
cluding Schoppman. Schoppman testified, however, that she
regarded the attending employees as simply curious or rep-
resentative of interested employees and not by virtue of their
conduct that day associated or allied with the Union.Bogle-Lewis testified that she attended a meeting of super-visors the day following the scheduled representation case
hearing. At that meeting Assistant Administrator Ames, as
Bogle-Lewis recalled, addressed the employees who attended
the representation meeting:She saidŠshe listed the names of the employees thatattended the hearing the day before. And she said,
‚‚These are the employees that were not loyal to
Vencor after all that Vencor has done for them.™™ And
that these are the employees that we need to pay special
attention to and to monitor their work performance.Bogle-Lewis also recalled that Ames told those attending themeeting:We should monitor the employees; monitor their jobperformance; keep an eye on them, and that they™re un-
grateful after all that Vencor has done for them, and if
they don™t do what they™re supposed to doŠI don™t re-
member her exact words, but as I said earlier it wasŠ
I believe it was implied that they would be terminated.Q: You took that implication from what Jaime Amessaid to you; is that correct?A: Yes.
Q: Did you consider thatŠ
A: I™m sorry. Also, she said, ‚‚We need to get themout of here. They do not belong here at Vencor; those
employees do not belong here at Vencor because they
do not support Vencor.™™Neither Ames nor any other individual placed at the meetingtestified respecting it.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00238Fmt 0610Sfmt 0610D:\NLRB\324.030APPS10PsN: APPS10
 239VENCOR HOSPITAL-LOS ANGELESb. Allegations respecting Viviana FreemanViviana Freeman testified that she was involved in theunion organizing campaign and attended the scheduled hear-
ing on May 18. She asserted that at the employee meetings
attended by the Respondent™s labor consultant she spoke up
asserting that the Respondent had made major mistakes and
that unfair labor practices were being committed at the facil-
ity. She continued:I just told him that it was wrong and they had to bestopped and that™s why a union was coming in; we
needed somebody to speak for us.Freeman also testified that in her May 11 or 12 meetingwith Schoppman, she told her:I was talking about I was tired, you know, ‚‚I™m gettingtired.™™ I was tired of coming in there and being
stressed out; watching people just treated any kind of
way, you know, and I guess it upsets me.In that context she mentioned that she was considering quit-ting her employ, but was not specific respecting the matter.
She testified she did not predict even to a month when she
might resign. She further recalled that her comments elicited
no response from Schoppman.Later in May, Freeman went to the office and spoke to Su-pervisors Donna Bailey and Roxanne Cohen respecting a per-
sonnel matter. During the course of that exchange, Donna
Bailey told Freeman: ‚‚Oh, Viviana, I hear you™re quitting.™™
Freeman responded: ‚‚You couldn™t have gotten that from
anybody but from Billie Anne [Schoppman]. I™m consider-
ing.™™ And Bailey responded, ‚‚Well, personally, I™ve never
had any problems with you and I wish you luck.™™Freeman testified that thereafter: ‚‚[W]ord was goingaroundŠ‚Viviana™s quitting. Viviana™s quitting.™™™ CNA Lou-
ise Johnson told Freeman ‚‚I hear your quitting.™™ Thereafter
Freeman asked Schoppman how Louise Johnson knew she
was considering quitting without receiving an answer.In late May or early June, Freeman went to the nursingoffice and spoke to Roxanne Cohen respecting a leave. Al-
though a per diem employee who did not receive vacation,
she wanted to ensure time off in July was scheduled so that
she could make travel reservations to care for a sick relative.
She testified she explained the situation to Cohen who said
she would get back to her. Cohen thereafter met with Free-
man on the facility floor a short time later. A discussion en-
sued respecting the specifics of the time off. Cohen com-
mented to Freeman in Freeman™s recollection, that she would
be missing the union election set for July 18 to which Free-
man replied that she ‚‚would definitely be back in time for
the election.™™Roxanne Cohen became assistant director of nursing inlate May having earlier been a nursing supervisor. She de-scribed the initial portion of her June 9 morning meeting
with Freeman consistently with Freeman. She recalled fur-
ther:I gave her the form and she filled it in right there andgave it back to me and when I noticed the dates I just
said to her, gee, you won™t be here for the union elec-
tion. And she kind of laughed and said it doesn™t matter
because I™m going to quit by the end of July anyway,so I won™t be here. And so I took the form from herand she left.Cohen testified that she had not previously known that Free-man was going to leave her employment with the Hospital
and was surprised given that she knew that Freeman was an
active union supporter.Cohen testified she took the form to Schoppman becausethe director of nursing at the time was working a different
shift. Cohen related to Schoppman the conversation she had
just had with Freeman and Schoppman asked her to record
the specifics on the leave form which she did. The form
bears the following entry in the ‚‚additional Discussion/
Comments:™™ portion:Viviana [Freeman] stated that she was going to termi-nate at the end of July, she stated this on 6Œ9Œ94 when
she was filling out her vacation requestŠR Cohen,
Nursing SupervisorCohen thereafter left the form with Schoppman and departed.Schoppman testified that Cohen brought the Freeman leaverequest form to her on June 9, uncertain of how to proceed.
After learning of Freeman™s assertions to Cohen that Free-
man was going to quit, Schoppman contemplated granting
the leaveŠthere was a family emergencyŠbut simply re-
placing Freeman because there would be little work time re-
maining in July on her return and, secondly, because she had
another person in mind who would fill the spot vacated byFreeman. She testified that since her mind was not as yet
made up, the leave request was processed in the normal
course. Thereafter she finalized her plans and arranged to
meet with Bailey and Freeman.On the morning of June 16, 1994, Bailey and Schoppmanheld a meeting with Freeman. Schoppman recalled that when
Freeman arrived she told her that she had accepted her res-
ignation. Freeman responded: ‚‚You™ve got to be kidding me.
You can™t do this.™™ Schoppman testified as to further events,
she recalled stating:You know, Viviana, you resigned. You let me knowthat you were going to be leaving in July, and I know
you have an emergency so I want you to feelŠand cer-
tainly paying you so that you can take your vacation
and don™t feel like you have to be pressured to come
back.[Ms. Freeman] grabbed the check out of my handand said, ‚‚Fine. Do whatever you want.™™Freeman recalled the conversation similarly in part savethat when Schoppman told her she had accepted her verbal
resignation, she responded: ‚‚You can™t do that. I gave you
nothing in writing.™™ She further recalled that Schoppman de-
murred asserting that she could because she had researched
it.Schoppman testified that Freeman took the check andnever having sat down during the brief meeting left the of-
fice. A few minutes later Schoppman and Bailey left the of-
fice. Schoppman saw Freeman talking animatedly with res-
piratory therapists Tal Lewis and Michael Wade in the hall.
She testified, deleting the questions of counsel:VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00239Fmt 0610Sfmt 0610D:\NLRB\324.030APPS10PsN: APPS10
 240DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
8The code and the subsequent events are relevant to and discussedin the portion of this decision dealing with the termination of Wade.9A ‚‚Code Blue™™ or ‚‚code™™ is a designation for an emergencysituation in which a patient is determined to be at immediate risk
of death and requires immediate cardiopulmonary resuscitation or
other immediate care. Such an announcement, in effect, summons allhealth care employees and special medical equipment to the patient™s
side in an effort to sustain the patient™s life.10Although the record identified the patient by name and other cir-cumstance, in the interests of privacy he will be referred to here only
as the patient.I was walking down the hallway and as soon as I start-ed to approach them they stopped talking but they were
talking loudly in the hallway, so I approached Viviana
[Freeman] and I said, ‚‚Viviana, we don™t need to be
talking in the hallway. Come on, let™s walk on out.™™
Then I walked her down the hallway, the center hall-
way to the exit door. I stood at the door and she
walked out the door. I stayed there until she walked out
the door.Schoppman testified she then returned to her office. Essen-tially immediately on arriving at her office she heard a code
called overhead. She testified:Well, I thought this was going to be quite a day, so Ithought I would go out and investigate and make sure
it was a change of shift and there was some confusion;
several people had seen Viviana walk down the hallway
so I knew there was some confusion out there so I
wanted to make sure everything was okay, so I walked
toward the code.8Freeman recalled to the contrary that Schoppman to hersurprise followed her out of the office despite Freeman™s ex-
hortation that there ‚‚was no need for that,™™ physically es-corted her out of the office, down the hall and out of the
hospital monitoring her departure thereafter. During the walk
down the hall with Schoppman beside or just behind her,
Freeman testified they came on Lewis and Wade who were
walking down the hall talking to each other.c. Allegations respecting Michael WadeThe Hospital cares for patients with acute needs on a 24-hour basis utilizing three shifts of employees. As part of its
patient care team it employs respiratory therapists who work
in the respiratory therapy department. Patients are assigned
particular respiratory therapists on each shift. When shifts
change there is a period of overlap when employees of both
shifts are present. For example at relevant times the night
shift ended at 7 a.m. while the day shift started 30 minutes
earlier at 6:30 a.m. It is hospital protocol that the respiratory
therapists on the departing shift bring the arriving respiratory
therapists up to date on the condition of and other relevant
circumstances concerning their assigned patients. The proce-
dure is referred to in the testimony as giving or getting ‚‚re-
port™™ on particular patients.On June 16, 1994, Michael Wade, an experienced res-piratory therapist, testified he arrived at work as usual to
begin the day shift at 6:30 a.m. His night-shift counterpart,
Tal Lewis, was caught up in the press of other matters and
was unable to start the processing of reporting on patients to
Wade as the start of Wade™s shift. The two testified they
commenced report on or about 6:45 a.m. in the respiratory
therapist department, but apparently did not conclude it when
a ‚‚Code Blue™™9was called and all the therapists in the areaincluding Wade and Lewis responded by going immediatelyto the patient™s room.The code was called respecting a patient10assigned toboth Wade and Lewis. They testified that on their arrival at
the patient™s room™s entrance they discovered a large number
of health care workers in the room tending to the patient, in-
cluding three respiratory therapists, along with the substantial
amount of equipment required in such circumstances. Wade
testified that the room was so full of people and equipment
that physical entry into the room would have been difficult,
if not impossible, and that he could observe from the pa-
tient™s doorway that the physical therapists already present in
the room were fulfilling all the functions of respiratory thera-
pists in such situations and did not need or desire assistance
or relief. Wade testified that he and Lewis then withdrew
from the patient™s room entrance some 10 to 20 feet to the
north down the corridor and there Lewis resumed giving his
report to Wade with emphasis on the coding patient.Lewis testified that as his hallway report was concluding,Schoppman passed by and went to the patient™s room and
then returned to the two men. She said something to Wade
such as whether he was working or that he might be needed
in the patient™s room. Lewis recalled that he told Wade that
he had better be punching out and then headed toward the
corridor to the timeclock. He observed Wade turn and go the
other way toward the patient™s room. Lewis testified that he
punched out and left the facility at that point. He denied that
he met or had a conversation with Freeman during this se-
quence having only seen Freeman earlier in the shift without
talking to her. He testified he did not learn of Freeman™s ter-
mination until a later date.Wade testified that Schoppman walked by as Lewis wasapproaching the timeclock. He recalled Schoppman asked
him if it was not a little early to be taking a break to which
he answered that he was not taking a break but was rather
taking report from Lewis. At that point Wade observed
Lewis punch out and leave and Schoppman enter the cafe-
teria. He returned to the patient™s room and there and in the
nurses area outside the patient™s room attended to various
matters relevant to the patient. Wade believed he physically
saw Freeman that morning, but specifically denied that he
and Lewis saw Freeman during these events or spoke to her
together. He did not recall having learned that she had been
terminated at that time.Schoppman testified that after Freeman left her office, sheleft the office and came on Freeman talking loudly to Lewis
and Wade in the Hall. Schoppman escorted Freeman to the
exit and returned to her office at which time she heard the
Code Blue announced. At this time she retraced her steps
and continued on to the patient™s room. She then had an en-
counter with another unrelated patient which required her to
take him to the lobby and then go to the cafeteria with the
intention of obtaining a cup of coffee for the latter patient.
At the cafeteria door she observed Lewis and Wade at the
back door. She testified:VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00240Fmt 0610Sfmt 0610D:\NLRB\324.030APPS10PsN: APPS10
 241VENCOR HOSPITAL-LOS ANGELESWell, I saw them going toward the back door and Ilooked at my watch, and I knew there was a code going
on, and I was pretty upset that I had a person that I
knew was a daytime employee that was walking out the
back door and I said, ‚‚Michael, where are you going?
You know, it™s 7:15 in the morning, is this the time you
normally take a break? And we have an emergency
going on.™™ And he turned around and said something
to meŠ‚‚I™m getting report.™™ I said, ‚‚Well, that™s not
important right now. The care of the patient is impor-
tant. We have an emergency going on; you need to re-
turn to the unit.™™Q: And what did he do or what did he say?A: ‚‚Okay.™™Schoppman testified she was in and out of the area dealingwith various matters over a course of time and observed
Wade in the area outside the patient™s room looking at charts
and thereafter in the patient™s room.The patient could not be resuscitated and died during thecourse of the code. There was no suggestion by any party
that care of the patient was inadequate or that the respiratory
therapy portion of his care during the code was wanting.Shortly after these events, Schoppman went to the officeof Karen Hoffman, the supervisor of the respiratory depart-
ment. Schoppman testified she told Hoffman she had a con-
cern that a respiratory therapist, Michael Wade, was not on
the clinical unit during a code and asked that the situation
be investigated. Hoffman thereafter on several occasions re-
ported to Schoppman. Her initial report confirmed the fact
that the coding patient had been assigned to Wade.
Schoppman asked that, after the emergency had calmed
down, Wade and Hoffman meet with her in the office.That meeting occurred soon thereafter. In the meetingSchoppman testified that she asked Wade what had happened
given that she had seen him walking down the hallway dur-
ing the code. Schoppman testified that from her perspective
Wade did not seem to understand the gravity of the situation
and she asked if he realized the coding patient was his. She
recalled that Wade was initially evasive and inconsistent on
the question, but conceded that, in fact, the patient was his.
Schoppman told Wade that it was his responsibility to takecare of his patients. At this point Karen Hoffman, in
Schoppman™s recollection, asked WadeŠ‚‚Are you aware of
the policy; that™s your responsibility to manage the code.™™
His response was to ask if he needed an advocate. At this
point Schoppman told Wade she needed to investigate the
matter further and that he was suspended for 3 days. Hoff-
man™s recollection of the meeting was less clear, but essen-
tially corroborative of Schoppman.Wade recalled the meeting similarly with several dif-ferences. First he recalled that he was accused of ‚‚com-
promising™™ patient care during the code, but on his inquiry
for specifics was never told just what aspect of the code pol-
icy or other rule he had broken. He further recalled that he
told Schoppman that he would prepare a written account and
give it to her on his return from the suspension.After the meeting, Schoppman testified that during her in-vestigation of the incident she spoke to the nursing super-
visor on the code, Nancy Sagaral, Respiratory Therapist Su-
pervisor Karen Hoffman, and Respiratory Therapists
Marcelino Guttierez, Bobby Ladesma, Darcy Adams, BobNeal, and Zo Beligan. Thereafter she prepared a memoran-dum dated June 16 to Diane Ashby, head of the respiratory
department, concerning the events. Schoppman testified she
recited her investigatory observations in the memo noting
that she left her office to go to the code, became involved
with a patient, observed the code in progress in room 36 and
thereafter observed Wade and Lewis walking down the hall.
She noted that she asked Wade if it was normal to take break
at the beginning of the shift and when he demurred, told him
there was a code in progress and that he should take care
of the patients in the units that needed it. He responded that
he was getting report and Schoppman told him the priority
was the code and patients™ care needs and that he should re-
turn to work.Schoppman™s memorandum asserts that after learning thatthe coding patient was Wade™s she had four immediate con-
cerns respecting Wade: (1) His failure to respond to a code
on his patient; (2) leaving the other patients uncovered while
two or three of his peers were at the code; (3) leisurely walk-
ing off the unit during a code, casually talking to another
employee; and (4) validity of his response of ‚‚getting re-
port™™ when confronted by me.The memorandum recites additional facts derived fromSchoppman™s asserted investigation of the events through
interviews with seven staff and a call to the home of Tal
Lewis. The memo recites as the final of many bulleted
‚‚facts™™:All of the therapists were able to relate the departmentpolicy regarding responding to codes and responsibility
of the therapist to his patient. All five therapists stated
that the protocol was for all the therapists to respond
to the code, and then the therapist who is assigned the
patient is to take charge and remain with the patient.
The other therapists return to their assignments as soon
as possible.The memo concludes with a recitation of ‚‚My Questions/Concerns.™™ The three concerns listed were: (1) Where Wade
was at the time of the code. (2) Why Wade did not stay at
the code since it was his patient. (3) What was so important
that Michael (Wade) had to talk to Tal (Lewis) about instead
of taking care of his patient.Schoppman and Ashby first discussed Schoppman™s June16 memo on June 16 or 17, 1994. Ashby testified she inves-
tigated the matter including interviews with all of the thera-
pists on duty and telephoned Schoppman at her home on Sat-
urday June 18. Schoppman recalled the conversation:[Ashby] contacted me at home, by phone, and toldme the respiratory therapists that she had interviewed,
and that she concluded that their knowledge of the pol-
icy was the same as my investigation and that they all
were aware of what the policy was.She also stated that she had not gotten a hold of Tal[Lewis] by that time, and that she had talked to every-
one and her evaluation of where Michael Wade was
that he was definitely out of the Report Room. He had
left the Report Room by the time that the code had
been called. Her response was that she agreed that this
was serious and that Michael Wade should have re-
sponded to the code; that it was his patient, and that
because of the previous series of events and because ofVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00241Fmt 0610Sfmt 0610D:\NLRB\324.030APPS10PsN: APPS10
 242DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
the seriousness of the event, she recommended termi-nation.Ashby met with Schoppman in her office on the morning ofMonday, June 20. Ashby told Schoppman she had spoken toTal Lewis since they had last talked and that his version of
events mirrored Wade™s.Schoppman testified she prepared a memorandum onWade to Regional Director Turner on June 18 dated that day.
The memorandum describes May and June warnings and
conferences, his not staying with his assigned coding patient,
doubts about the veracity of Wade™s assertion he continued
to receive report during the code, and his attitude during the
event. The memo recommends Wade™s termination.Ashby prepared a memorandum to Schoppman dated June21 which was given to Schoppman, by her testimony, on the
morning of June 21. The memo recited various factual asser-
tions respecting the June 16 events and concluded:In response to your concerns regarding Michael[Wade™s] whereabouts when the code was called and
his failure to stay with his patient:It is the responsibility of the therapist assigned to thepatient to remain with the patient in a code situation.....
I find Michael™s behavior unacceptable. As a mem-ber of this department for the last 1 1/2 years, he is
well aware of our stated protocol during codes. He also
knows that the assignment is posted. His response or
his lack of to his patients is very distressing. This is not
the type of image that I want projected by members of
my department.After reviewing the information given to me andafter conducting interviews myself regarding the inci-
dent, it is my decision to terminate Michael Wade im-
mediately.Michael Wade met with Ashby and Schoppman on June21. Wade produced a written report of events on June 16 de-
scribing events much as he testified as set forth above.
Schoppman testified about the remainder of the meeting:We reviewed the document with Michael Wade.Diane Ashby then had the counseling form in front of
her and basically went over the results of the investiga-
tion as to how we had arrived at our decision to termi-
nate Michael Wade.... 
And then I talked to Michaeland gave him theŠI talked aboutŠI recited all that™s
happened. My concern was that the patientŠhe did not
respond appropriately to the code and I wanted him to
understand completely why he was being terminated.
He did make a statement that he didn™t agree, and I
gave him the form; he did sign it; I gave him his check
and then he left.Ashby testified that she read Wade™s factual report, doubtedhis veracity and, further found no ameliorating facts in his
recitation which would excuse his not staying with his pa-
tient. After reading the paper she gave Wade his termination
papers. Wade recalled that Ashby and Schoppman gave his
report but a cursory review and then asserted their investiga-
tion showed he had compromised patient case, but they werenot specific about the matter and simply processed the termi-nation.A conference report was filled out at the meeting recitingthe fact of Wade™s termination for failure to comply with de-partment protocols in a patient emergency. The sheet, inter
alia, noted the code, the obligation of a respiratory therapist
assigned to a coding patient to stay with that patient and
Wade™s failure to do so on June 16. Wade stood on his re-
port of events and incorporated them into the conference re-
port under employee comments.Wade and Lewis testified respecting the practices involvedin dealing with a coding patient assigned to a particular res-
piratory therapist. Wade testified it was his experience, both
at other facilities and at the Hospital, that there is no obliga-
tion on the part of the assigned respiratory therapist to phys-
ically stay with the coding patient if all respiratory therapist
treatment was being performed by other respiratory therapists
who had arrived on scene before the arrival of the assigned
therapist. In any given circumstance the assigned physical
therapist might join or replace another physical therapist in
the treatment of the coding patient, check on the patients of
the therapists handling the code or undertake other necessary
tasks other than those involving the coding patient. Lewis
corroborated Wade™s testimony respecting hospital practice
concerning coding patients and suggested that in his experi-
ence at the Hospital circumstances in which the assigned
physical therapist did not remain with the coding patient
were commonplace. Althea Bogle-Lewis also testified that it
was not a violation of hospital policy for a respiratory thera-
pist to undertake duties apart from his or her assigned coding
patient if that patient was receiving satisfactory care from
other respiratory therapists.A written hospital policy titled ‚‚Cardiopulmonary Resus-citation™™ containing department of nursing guidelines for the
initiation of emergency measures by the department of nurs-
ing in code blue circumstances, revised in September 1992,
describes the appropriate response team which includes two
respiratory therapists, but does not assert that any assigned
respiratory therapist shall remain with a coding patient. A
second written hospital policy titled ‚‚Cardiopulmonary Re-
suscitation™™ similar in format to the earlier described policy,
but labeled multidisciplinary and marked as revised in Octo-
ber 1993 and April 1994, specifically asserts that in code
blue situations: ‚‚The Respiratory Therapist assigned to the
coding patient will stay with the patient.™™Schoppman and Ashby testified that they were familiarwith the latter policy and that it was in effect as of the revi-
sion date it bore. They asserted the policy was posted on a
bulletin board in the respiratory therapy department as well
as in a ‚‚memo book™™ kept in the department. Schoppman
testified that the policy as well as all other current policies
is maintained in a policy and procedure manual in the res-
piratory therapy department and in the administrative office.
While Wade and Lewis and Bogle-Lewis did not dispute the
existence and maintenance of policies and protocols gen-
erally as indicated by Schoppman and Ashby, they testified
that they were not aware of and had simply not seen the later
policy in the locations noted and believed that in fact it had
not been on file or in effect. Rather the three testified the
earlier quoted policy without the requirement that an as-
signed respiratory therapist remain with the patient was in
place and controlling at all relevant times.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00242Fmt 0610Sfmt 0610D:\NLRB\324.030APPS10PsN: APPS10
 243VENCOR HOSPITAL-LOS ANGELES11Steen testified that she had never been issued a warning here-tofore and had been awarded prizes for laudatory conduct.Schoppman and Ashby not only asserted the ‚‚stay withthe patient™™ policy was implemented and publicized before
the events in issue, they also testified that they were not
aware of the policy being violated save in the instant in-
stance. Karen Hoffman corroborated their testimony respect-ing the existence of the policy at relevant times, the fact that
it was followed to her knowledge and the final fact that she
was unaware of any failure by respiratory therapists to follow
the policy save for Wade during the events in contention.d. Allegations respecting Verona SteenDelanor Manson, assistant administrator for clinical oper-ations, testified that she commenced employment at the Hos-
pital on July 4, 1994, and within a few weeks received com-
plaints from Donna Bailey, director of nursing, that Verona
Steen, a night licensed vocational nurse, was not a team
player and was intimidating and hostile. Manson also testi-
fied that Isaac Saroic, a nursing supervisor, complained to
her that Steen intimidated nurses by refusing work assign-
ments, complaining of overly heavy assignments, and ‚‚cut-
ting her eyes™™ at them. Manson took no action respecting
these matters because Steen™s file contained no record of
such difficulties and the allegations had not been adequately
documented in her view. She expressed her desire to the
complaining parties that such documentation be maintained
in future and did not raise the matter with Steen.Bailey came to Manson in early August. She said that shefelt that something needed to be done concerning Steen, but
told Manson she was leaving and she had a lot of things she
needed to do and requested Manson ‚‚take care of this situa-
tion.™™ Manson requested a memo on the matter. Bailey pre-
pared the requested memo which took the form of an inter-
office memo from Donna Bailey, director of nursing, to
Delanor Manson, assistant administrator of clinical oper-
ations, dated August 10, 1994, respecting Verona Steen,
LVN. The memo asserted in part:On the morning of August 3, 1994, I was met byWanda McCowns, Monitor Tech for the Central Wing.
She was very upset about the attitude of her co-worker
Verona Steen, LVN. This was the night it was discov-
ered that there was no house physician available (a
mix-up had occurred in the schedule, and the problem
was rectified as soon as Dr. Gipe was notified).Wanda stated that when the problem surfaced,Verona made the comment, ‚‚Well, wouldn™t the state
like to find this out.™™ Wanda stated that Verona is very
‚‚negative™™ about Vencor, always making threats to go
to the Labor Board or the State when anything out of
the ordinary happens. Wanda feels this creates a very
stressful environment for her and her team members as
the workload is heavy enough without the added stress
of having to deal with someone™s negative attitude.In addition to this issue with Verona, she has a his-tory of complaining about her assignment at the begin-
ning of the shift. See attached documentation from
Isaac Saroic, relief house supervisor.My main concern is the impact of Verona™s negativeattitude toward Vencor as an organization can have on
the entire night shift, which in turn, may affect patient
care........I am bringing this matter to you[r] attention knowingthat you will deal with it in the proper manner. If I can
be of assistance or should you need more information,
please let me know.Attached to the memo was an action request prepared byRegistered Nurse Saroic and sent to the director of nursing
dated August 3, 1994, on it Saroic noted, inter alia, that
Steen was ‚‚complaining about assignments™™ and asking
about her patient load as compared to others and had ‚‚De-
manded incident report form.™™Delanor Manson testified that after receiving the memoshe again talked with Bailey and considered the memo. She
contacted Roxanne Cohen, the assistant director of nursing,
showed her the memorandum from Bailey, and asked her to
talk to the persons involved. Cohen reported to Manson a
few days later that she had spoken with nursing supervisors,
RNs, monitor techs; that they were intimidated by Verona
Steen; that they were afraid of her; and that Steen refused
to take assignments.Manson testified she then read Steen™s personnel file forevidence that Steen had not been a ‚‚team player™™ in the
past, but found little evidence of that fact.11She testified:I decided that I needed to talk with her regarding thecomplaints, because I was focused on team players and
customer service, and I wanted everyone to participate
as a team player, and I thought this was an opportunity
to discuss that. [I] asked Roxanne [Cohen] to do a
counseling form or a coaching session and schedule a
time when Verona Steen could come in and talk with
us.Steen met with Cohen and Manson on August 19 in Man-son™s office. The meeting was described by both Steen and
Manson. Steen recalled that she was called to the office
without any expectation or prior notice of the problems she
would be told of. She met with Cohen and Manson. Cohen
told her that there had been several complaints about her atti-
tude and that Cohen was quite concerned about it. Steenpressed Cohen for specifics respecting her attitude and for
the names of those who complained and circumstances of the
complaints. Cohen told her that her attitude caused a stressful
environment for other employees, but that she did not intend
to name them to her.Manson recalled that she and Cohen emphasized being ateam player and having a positive attitude and referred to the
hospital personnel manual in these regards. She further re-
called discussing Steen™s use of intimidating body language
and apparent lack of willingness to take assignments, but that
Steen repeatedly questioned the meaning and lack of speci-
ficity of their comments and complaints desiring particular
events and circumstances and the names of complainants.
Manson testified neither she nor Cohen were prepared to
supply such specifics to Steen.A written record of employee conference was given toSteen. The form under ‚‚Reason for Conference™™ notes
‚‚Written Warning #1™™ and asserts as the ‚‚reason for con-
ference™™: ‚‚Non compliance with hospital policy and proce-
dure. Negative uncooperative attitude failure to work as aVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00243Fmt 0610Sfmt 0610D:\NLRB\324.030APPS10PsN: APPS10
 244DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
12The Respondent on brief at p. 72Œ73 argues on brief that Turnerneither improperly solicited grievances from Wade nor improperly
threatened him. The complaint does not allege these violations of the
Act.13Indeed given Wade™s credited recollection that the telephone calloccurred on the same day that Turner called him into the office, the
timing is adverse to the Respondent™s argument that the telephone
call was essentially ambiguous and benign.team player.™™ In the space for ‚‚Relevant facts and events™™appears the following:Reports from coworkers, complains about assignments,not following chain of command. Does not demonstrate
a sincere commitment to the company by negative atti-
tude. Creates a stressful environment for coworkers. Is
not a team player.The report further indicates that, if Steen was unable to ful-fill expectations, ‚‚further disciplinary action will result up to
and including termination.™™ Steen™s responding comments on
the report complain of a lack of specificity in the matters
complained of, the unnamed complainants and hearsay nature
of the reports, and the defamatory nature of the accusations.
No further adverse action has since been taken against Steen.D. Analysis and Conclusions1. Conduct alleged to violate Section 8(a)(1) of the Acta. The allegations respecting Steve TurnerThe testimony of Michael Wade respecting his conversa-tions with Steve Turner was unchallenged by Turner who did
not testify. I found Wade™s testimony in this regard plausible
and I credit it in full. The Respondent argues on brief that
the testimony of Wade on cross-examination respecting
whether or not Turner told Wade that he had him pegged as
a ‚‚union leader,™™ set forth supra, suggests that Wade was
told no more by Turner than that he had been pegged as ‚‚a
kind of leader around here.™™ The examination leaves some
room for doubt, but given the absence of any opposing testi-
mony on the question, the credible demeanor of Lewis dur-
ing this recitation, the initial answer of Wade and his further
reaffirmation that the term ‚‚union leader™™ was used by
Turner, I am convinced that the General Counsel has met his
burden of proof of showing that Turner told Wade he had
him pegged both as a ‚‚union leader™™ and as ‚‚kind of a
leader.™™Regional Director Turner is a high official of the Hospital.He summoned Wade to his office on or about April 29,
1994, and there, in the locus of highest hospital managerial
authority, asked Wade: ‚‚What is this about a union?™™ Turn-
er also told Wade: ‚‚Well, I hear that the people are getting
a union together and I want to know what is it that the peo-
ple want.™™ He told Wade: ‚‚We have you pegged kind of as
a union leader around here.™™Given Turner™s statements, it is clear that the Respondent,through Turner, violated Section 8(a)(1) of the Act as alleged
in paragraph 6 of the complaint, by interrogating Wade re-
specting his union activities and /or sympathies and by creat-
ing the impression of surveillance of Wade™s union activities
and/or sympathies. I so find and therefore sustain paragraph
6 of the complaint.12b. The allegations respecting Diane AshbyComplaint paragraph 7 alleges that Diane Ashby on orabout April 29, by telephone from the facility, interrogatedan employee concerning all the employees™ union activitiesand/or sympathies and directed the employees to cease union
organizing activities. Wade testified that Ashby called him at
home and told him: ‚‚Well, Michael, you know, you
shouldn™t be with the Union. She started telling me about the
anti stuff.™™ Ashby strongly denied that the conversation ever
took place.Wade places the date of the call as occurring soon afterthe Hospital realized the Union was organizing and on the
same day he was summoned to Turner™s office. It is not
without plausibility that, after a high management official
summons and interrogates an employee who is a perceived
union leader in such a context, the employee would receive
a telephone call at his home from a lower management offi-
cial admonishing him for being ‚‚with the Union.™™ In light
of the clear recollection of Wade countered by the categor-
ical denials of Ashby, the conflict requires a resolution of
credibility in the context of the burden of proof that the Gen-
eral Counsel bears. Based on the relative demeanor of the
two witnesses during this portion of their testimony informed
by the two™s entire testimony and the record as a whole, I
credit the testimony of Wade over the denial of Ashby re-
specting the assertions noted. I find, even given the General
Counsel™s burden, that Wade was testifying truthfully re-
specting the telephone call on April 29, that he had a clear
memory of what was said in the call, and that he would be
unlikely to have been mistaken respecting the identity of the
person with whom he was speaking. I discredit Ashby™s de-
nial based on her inferior demeanor during her testimony.The Respondent argues that the call, even if Wade be fullycredited, contained no specific assertions of retaliation or
other threats or promises of benefit and therefore should not
be held violative of the Act citing Rossmore House, 269NLRB 1176 (1984). Rossmore instructs that statements mustbe viewed in their context and circumstances. Here the direc-
tor of respiratory therapy, Wade™s superior, called him at his
home and told him he ‚‚shouldn™t be with the union™™ follow-
ing the assertion with ‚‚anti stuff.™™ Such a call from such
an official contains its own implied threats and promises of
benefit and without a saving context13impliedly directsWade to cease union activities. By such conduct, the Re-
spondent inevitably chills employee™s Section 7 rights to en-
gage in union activities and, in so doing, violates Section
8((a)(1) of the Act. I so find and, to that extent sustain, the
General Counsel™s complaint paragraph 7.c. The allegations respecting Billie Ann SchoppmanComplaint paragraph 8 at subparagraph (a) alleges that onor about May 12, Schoppman interrogated an employee con-
cerning the employee™s union organizing activities and at
subparagraph (b) alleges that Schoppman told an employee
that selection of a union would prevent employees from dis-
cussing their problems with management. Each action is al-
leged to violate Section 8(a)(1) of the Act.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00244Fmt 0610Sfmt 0610D:\NLRB\324.030APPS10PsN: APPS10
 245VENCOR HOSPITAL-LOS ANGELES14Indeed as the credited testimony of Bogle-Lewis indicates andthe Hospital essentially does not dispute, the Hospital had embarked
on an election campaign that included management and supervisorial
estimations of individual employee™s support for the Union which
estimations were to be based in part on conversations with employ-
ees.(1) Complaint paragraph 8(a)There is no doubt that a conversation occurred betweenSchoppman and Freeman on May 13. Freeman testified, as
set forth in greater detail supra, that Schoppman asserted, in
the context of a discussion that had turned to the Union, that
there were a handful of militants who were out to destroy
Vencor. Freeman responded in one version that she did not
consider herself a ‚‚militant,™™ in another that she did not
consider herself the Union. Freeman testified that Schoppman
then ‚‚wanted to know if I was for Vencor.™™ Schoppman™s
version of the event is similar save that she did not recall
using the term ‚‚militants.™™ Further she denied asking Free-
man how she felt about the Union or about her union activi-
ties. She did recall Freeman saying she was for ‚‚what was
right at the [H]ospital.™™The conversation as described by Freeman immediatelyabove is essentially consistent with Schoppman™s recollection
and is credited. I also credit Freeman over Schoppman re-
specting the ‚‚militant™™ reference inasmuch as Freeman re-
called not only Schoppman™s use of the word, but her own
adoption of the term in her responding denial. I found Free-
man™s demeanor convincing and believe she testified hon-
estly to her memory of the conversation and would have
been unlikely to have misrecalled this detail. Schoppman has
in my view simply forgotten her use of the term. In the
recollection of a lengthy conversation, it is not unusual for
one witness to recall specifics that the other participant does
not recall.The remaining substantive issue is whether or not thequestion by Schoppman to Freeman of whether or not she
was ‚‚for Vencor™™ in the special context and circumstances
presented here, rises to the level of an unlawful interrogation
respecting Freeman™s union organizing activities. Clearly, if
Schoppman had asked Freeman if she were a union militant
trying to destroy the Hospital or had asked, in the context
of a conversation dealing with a union or unions, whether or
not Freeman was a militant trying to destroy the Hospital,
the question would have clearly called for an answer by
Freeman about her union organizing activities and would
therefore be in violation of the Act.Schoppman™s actual interrogatory was one step removedfrom the hypothetical questions framed immediately above,
i.e., she asked if Freeman was ‚‚for Vencor.™™ Standing alone
this question would not violate the Act. I find, however, that
the question as posed in the larger context of the statements
about union militants trying to destroy Vencor was intended
by the interrogator and was reasonably perceived by theinterrogatee to call for a response sounding in Freeman™s ac-
tivities and sympathies on behalf of, or in support of, the
Union.14In the context of the conversation no other meaningor intention is fairly possible. Given this, I find that
Schoppman™s question is no different in fact or in law than
the same question in plainer language: Are you supporting aunion which is out to destroy the Hospital or are you sup-porting the Hospital?Given this initial resolution it is necessary to consider theBoard™s teachings in Rossmore House, 269 NLRB 1176(1984), enfd. sub nom. Hotel & Restaurant Employees Local11 v. NLRB, 760 F.2d 1006 (9th Cir. 1985). In that case, theBoard held that the circumstances surrounding an alleged in-
terrogation and the reality of the workplace must be consid-
ered and that an employer™s questioning of open and active
union supporters about their union sentiments in the absence
of threats or promises does not necessarily interfere with, re-
strain, or coerce employees in violation of Section 8(a)(1) of
the Act.In this context it is also necessary to consider the Board™sdecision in Manor West, Inc., 311 NLRB 655 (1993), citedby the Respondent on brief. In Manor West an employeewent to a supervisor™s office and discussed an incident occur-
ring the previous night. The employee was asked about the
problem and responded, inter alia, that employees were talk-
ing about starting a union and that the employee had also
been approached about starting a union. At that point in the
conversation the supervisor asked the employee how he felt
about a union. The Board panel, Member Devaney dissent-
ing, reversed the judge and held that, since it appeared that
the employer had no prior knowledge of the employee™s
union activities, had not engaged in any unlawful conduct,
and the employee had initiated the conversation and volun-teered the information about the Union as well as the fact
that the employee answered the question honestly and the
conversation was otherwise free of threats, promises, or other
coercive activity, the interrogation did not violate the Act.In the instant case Freeman clearly initiated the physicalmeeting and general conversation with Schoppman at issue
by coming to her office. While the initial subject of the con-
versation was a particular supervisor, Freeman testified with-
out contradiction that Schoppman brought up the subject of
the union campaign. Further, there is no question that
Schoppman was aware of the ongoing union activities of em-
ployees. Also important to considering the entire context of
the conversation, Schoppman was not simply making neutral
or curious inquiry. Rather she clearly expressed her animos-
ity toward those few employees ‚‚out to destroy Vencor™™
and in that context asked Freeman about her sympathies.Considering all the above, I find that the contextual analy-sis set forth in Rossmore, Manor West, Inc., and other Boardcases does not so discount the force of the interrogation at
issue here so as to render it not violative of the Act. Rather
I find that the interrogation was initiated by Schoppman
without a saving context and reasonably chilled Freeman™s
Section 7 rights in violation of Section 8(a)(1) of the Act as
alleged in complaint paragraph 8(a). I therefore sustain the
allegation in its entirety.(2) Complaint paragraph 8(b)Freeman testified, as set forth in greater detail supra, thatnear the end of her mid-May conversation with Adminis-
trator Schoppman, the following exchange occurred:[Ms. Schoppman] said, she told me, ‚‚Well, you know,Viviana, if the Union comes in you will not be able to
come in here and talk with me the way you™re talkingVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00245Fmt 0610Sfmt 0610D:\NLRB\324.030APPS10PsN: APPS10
 246DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
to me.™™ And I told her, ‚‚Yes, I would. Even thoughI™d have a representative.™™Freeman recalled the exchange a second time in her testi-mony.Well, you know, Viviana, you won™t be able to callŠmake an appointment to just come inŠin other words,
the way I took it wasŠ‚‚just like you coming in here
to talk to me, if the Union was in here then you™d have
to go through your representative and they would be the
one talking.™™ I, in turn, told her, ‚‚Oh, they may be in
here with me but I will be talking for myself.™™Schoppman did not directly contest Freeman™s recollection ofthis exchange.The Board in Ben Venue Laboratories, 317 NLRB 900(1995), a case cited by the Respondent on brief, held that the
existence of a Section 9 representative with the legal require-
ments for providing for such a representative™s participation
in matters relating to terms and conditions of employment
has implications for an underrepresented employer™s proce-
dures for dealing with employees, and that employers may
inform employees about the effects that 9(a) representation
would have on their policies without being obligated to give
employees a detailed and precise explanation of the changes
which would be wrought by Section 9 representation. More
specifically, the Board held that an employer statement to
employees in an election campaign context that, if the Union
came in, there would no longer be an open door policy, was
‚‚lawful and accurately reflected the effect that 9(a) represen-
tation would have on the Respondent™s policy.™™ (317 NLRB
900 at 900.) The Board reversing the judge on the issue
found no violation of the Act.I find Schoppman™s remarks under challenge herein indis-tinguishable from those found permissible in Ben Venue Lab-oratories. Accordingly, I find that the General Counsel hasfailed to sustain the allegation of paragraph 8(b) of the com-
plaint and it shall be dismissed.2. Conduct alleged to violate Section 8(a)(3) of the Acta. The allegations respecting FreemanComplaint paragraph 9 alleges that the Respondent dis-charged Viviana Freeman on or about June 16, 1994, and the
complaint further alleges that the Respondent did so because
of the employee™s union and/or other protected concerted ac-
tivities in violation of Section 8(a)(3) and (1) of the Act.
Less abstractly, the General Counsel and the Charging Party
contend that when the Respondent learned that Freeman was
seeking time off and that she might be terminating her em-
ployment, it imagined an as yet nonexistent resignation, ac-
cepted it, and paid Freeman off to avoid her continuing em-
ployment and likely prounion vote in the July 15 election.
The Respondent to the contrary contends that confronted
with Freeman™s request for time off and contemplated res-
ignation, it simply undertook on a purely business decision
to place an immediately available employee in Freeman™s po-
sition and pay her in lieu of notice.(1) Resolution of conflicting evidence(a) Knowledge of union activitiesThe Respondent™s agents™ knowledge of employees™, in-cluding Freeman™s, union activities was in substantial dispute
during the litigation. The General Counsel and the Charging
Party argue that employees were well known to the Respond-
ent™s agents as union supporters: (1) by virtue of their out-
spoken support for the Union or lack of support and sym-
pathy for the Hospital at management conducted employee
meetings, (2) by virtue of their attendance with the Union at
the putative May 18 National Labor Relations Board rep-
resentation hearing, (3) by virtue of their names appearing on
supervisor prepared tally lists as union supporters and, fi-
nally, (4) by virtue of conversations with, or statements by
the Respondent™s agents on the subject. They further argue
that the Respondent, from the moment it had knowledge of
the employees™ organizing efforts, made it clear to its mana-
gerial and supervisory staff that a critical part of its antiunion
campaign was an ongoing investigation and identification by
the Respondent™s agents of employees™ union sentiments and
how each employee would vote in the upcoming union elec-
tions. In such a setting, argue the Charging Party and the
General Counsel, it is absurd to believe that the Respond-
ent™s agents did not take an operative fact that certain em-
ployees, including Freeman, were union supporters who
would proselytize other employees as well as vote for the
Union.The Respondent seeks to discount the testimony of Bogle-Lewis respecting the extent of the Respondent™s knowledge
of and hostility to employee union supporters expressed at
management meetings during the union campaign. Further,
Schoppman testified that she simply did not hold a confident
opinion respecting Freeman™s union sentiments or voting in-
tentions at any relevant time.I find there is little question that Freeman was a strongunion supporter and that by June her support was well
known at the facility. Roxanne Cohen, nursing supervisor
until her promotion to assistant director of nursing, testified
that at least by June 9 she knew that Freeman was actively
involved in supporting the Union. Although the Respondent
skillfully identifies inconsistencies in the testimony, notes
and statement of Bogle-Lewis, based on her very convincing
demeanor, I find her testimony of what occurred at manage-
ment meetings respecting the union campaign believable and
credit it in its entirety. Thus, I find that the fact of employee
attendance at the representation hearing on May 13 was
viewed as conclusive evidence of support for the Union by
management and that the employee attendees, including Free-
man, were explicitly noted as union supporters.I further find that Schoppman was in fact convinced byJune that Freeman was a union supporter and a vote for the
Union in the election. I base this in part on my earlier find-
ings that Freeman was a known union supporter. Further
however, I discredit Schoppman™s testimony that she had no
particular view of Freeman™s union sentiments based on de-
meanor grounds. Schoppman™s testimony in these regards
simply created in me the impression that, since it is a phi-
losopher™s truism that one can never know for certain the
subjective opinions of another, it was permissible for her toVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00246Fmt 0610Sfmt 0610D:\NLRB\324.030APPS10PsN: APPS10
 247VENCOR HOSPITAL-LOS ANGELESassert she did not know, suspect, or assume Freeman™s orcertain other employees™ views or sentiments respecting the
Union. I simply have no doubt that Schoppman was a strong
supporter of the Hospital™s union campaign which included
the instruction to supervisors and managers to become aware
and pass on to higher management the union sentiments of
employees. Schoppman™s active participation in the process
makes it essentially impossible that Freeman™s sentiments
were not reported to her and, further, that she would not
have been aware of them in taking the actions at issue here.(b) Antiunion sentimentI have found, supra, that Regional Director Turner told anemployee that the owner would not ‚‚take too kindly™™ to em-
ployees bringing a union to the Hospital. I have also credited
the testimony of Bogle-Lewis, set forth above, respecting the
hostility of the Respondent™s agents to employees who sup-
ported the Union. Thus, I find that Assistant Administrator
Ames told other supervisors that they needed to pay special
attention to monitor the Union supporting employee™s work
performance. She also asserted: ‚‚We need to get them out
of here. They do not belong here at Vencor; those employees
do not belong here at Vencor because they do not support
Vencor.™™ So, too, I have credited the testimony of Freeman
that Schoppman on May 13 told her that there ‚‚were a hand-
ful of militants that were out to destroy Vencor.™™Based on all the above and the record as a whole, I findin agreement with the arguments of the General Counsel and
the Charging Party that the Respondent™s highest officials
and managers were strongly opposed to the union organizing
its employees and viewed employees assisting the Union in
this regard as disloyal employees bent on destroying the Hos-
pital who should be monitored and gotten rid of.(c) Testimonial disputes respecting the events relevantto FreemanSeveral areas of dispute run through the events relevant toFreeman. Schoppman testified that in their May 13 conversa-
tion Freeman told her she was quitting at the end of July but
wanted to go through what Schoppman understood to be the
union vote first. Freeman denied she had stated more than
that she was contemplating quitting at some unspecified fu-
ture date.Roxanne Cohen recalled that at her June 9 meeting withFreeman, she commented to Freeman that she would not be
at the facility for the election and that Freeman responded:
‚‚[S]he kind of laughed and said it doesn™t matter because
I™m going to quit by the end of July anyway, so I won™t be
here.™™ Cohen made a similar report of Freeman™s statement
that she would be quitting at the end of July on Freeman™s
June 9 request for vacation/leave of absence form. Freeman,
to the contrary, testified that when Cohen told her that she
would not be at the Hospital for the union election she re-
sponded she ‚‚would definitely be back in time for the elec-
tion.™™I credit Schoppman over Freeman respecting her an-nouncement of a July quit date during their conversation on
May 13. I make the resolution in part based on demeanor,
but primarily on the fact that thereafter the word was put
about the facility that Freeman was leaving and, as Freeman
asserted, that information about her resignation could onlyhave come from Schoppman. Were only a vague indicationof a future intention to quite without any time given, it is
unlikely Schoppman would have passed on the fact of Free-
man™s quitting to other employees as Freeman testified she
believed Schoppman had done.Similarly, I credit Cohen over Freeman that Freeman toldCohen in June that she was going to be leaving at the end
of July. I do not believe that Cohen would have so reported
this assertion to Schoppman and recorded it on the form, as
noted supra, without Freeman having made the statement. Isimply believe that Freeman has forgotten what she said re-
garding the date of her intended quit. I reverse myself how-
ever and credit Freeman over Cohen respecting their testi-
monial conflict over whether Freeman said she would be
back in time for the election or laughed and said that it did
not matter since she was quitting. It is quite clear based on
the entire testimony respecting Freeman that she strongly de-
sired to return for and participate in the vote. This is consist-
ent with Freeman™s May 13 statement to Schoppman as re-
called by Schoppman. It is implausible that Freeman would
have expressed humorous indifference to the union election
as Cohen asserts. The recollection of Cohen to the contrary
is specifically discredited.(2) Findings and conclusions respecting VivianaFreemanI found that Freeman did in fact inform Schoppman inMay that she was considering quitting in July. I further
found that on June 9, Freeman told her supervisor, Cohen,
that she was requesting time off in the first part of July, but
in response to Cohen™s comment that she would miss the
election indicated to the contrary that she would be back for
the election, but would be quitting at the end of July.In response to this, and knowing full well that Freemanwas an active union supporter and that the Hospital and its
management team were vigorously contesting the Union™s at-
tempts to represent hospital employees, Cohen went to
Schoppman and reported the conversation she had just had
with Freeman. Schoppman directed Cohen to put the request
through normal channels but considered or, as she later told
Freeman, researched the matter. She determined to end Free-
man™s employment relationship with the Hospital and did so
by construing Freeman™s statement to Cohen as a ‚‚verbal
resignation™™ which she accepted on May 13, paying Freeman
in lieu of notice and seeing her off the premises.As noted supra, the General Counsel and the ChargingParty allege that the Respondent™s construal of Freeman™s
statement of a future intention to quit as an immediate verbal
resignation and its acceptance in mid-June 1994 was a ruse,
pretext, or device to rid the Hospital of a union supporter
and a prounion vote in the July 15 election. The Respondent
asserts that its decision was simply one based on personnel
requirements and the fact that a particular individual was
available to fill the spot that would be created by the Free-
man departure.The Board in Wright Line, 251 NLRB 1083, 1089 (1980),enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989
(1982), established a test for approaching discrimination alle-
gations which was recently restated in Manno Electric, 321NLRB 278, 280 fn. 12 (1996):VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00247Fmt 0610Sfmt 0610D:\NLRB\324.030APPS10PsN: APPS10
 248DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
15As the Respondent argues on brief at 28: ‚‚Schoppman™s actioncan best be described as a proactive termination in anticipation of
Freeman™s imminent resignation.™™Under [the Wright Line] test, the Board has always firstrequired the General Counsel to persuade that antiunion
sentiment was a substantial or motivating factor in the
challenged employer decision. The burden of persuasion
then shifts to the employer to prove its affirmative de-
fense that it would have taken the same action even if
the employees had not engaged in protected activity.
Office of Workers Compensation Programs v. Green-
wich Collieries, [114 S.Ct. 2551, 2557Œ2558 (1994)], at2258.That test will be applied here.Turning to the General Counsel™s case with respect towhich he bears the initial burden of persuasion, the General
Counsel and the Charging Party have established and I have
found that the Respondent including its decision making
agent in this matter, Schoppman, was actively involved in
opposing the Union™s election campaign, regarded union sup-
porting employees as disloyal and worthy of removal and
had violated the Act in talking to employees including Free-
man about the Union. They have also established that the
Respondent, including Schoppman, well knew of Freeman™s
active support for the Union and thus the essential certainty
that her vote would be for the Union.The General Counsel and the Charging Party have furtherestablished and I have found that the Respondent, without
ever discussing the matter with Freeman, construed her May
and June statements about an intention to leave the Hospital
at the end of July as a resignation, the acceptance of which
was announced to Freeman as effective immediately. Thus in
a surprise interview, Freeman™s employment relationship with
the Hospital was severed over her protests and she was ulti-
mately directed to leave the facility.I find based on the above recited findings as well as therecord as a whole that the General Counsel has easily met
his initial burden of persuasion that antiunion sentiment was
a substantial and motivating force in the Respondent™s deci-
sion to terminate Freeman™s employ on June 16. Under
Wright Line it is therefore appropriate to examine the Re-spondent™s affirmative defense that it would have terminated
Freeman as it did even if she had not been identified as a
union supporter and presumed vote in favor of the Union in
the upcoming NLRB election. As to this defense the Re-
spondent bears the burden of persuasion.The Respondent ably marshals the argument that the Hos-pital, faced with an employee who announced an intention to
take the first half of July off and to quit at the end of July,
took the prudent personnel decision to accept the employee™s
resignation15and, with pay in lieu of notice, immediatelyend the employee™s employment so that another individual,
who was available, desired full-time employment and who
would well serve the employer™s needs, could be placed im-
mediately into the position. And, as noted by the Respond-
ent, mere suspicion that union activity was a contributing
cause of the termination decision is insufficient to support a
finding of a violation of Section 8(a)(3) of the Act citing
Raysel-Ide, Inc., 284 NLRB 879 (1987).The chain of events dealing with Freeman™s terminationwere unusual and procedurally out of the ordinary for theHospital. I find the Respondent™s arguments and explanationsof how the events could have occurred without antiunion mo-
tivation informing the Hospital™s decisionmakers not implau-
sible and, absent the credibility resolutions made respecting
Schoppman and Cohen in their dealings with Freeman, might
well be persuasive. The Respondent™s arguments respecting
this element of the complaint however are overwhelmed by
two sets of findings. First, I have found that Cohen, who ad-
mittedly knew Freeman was an active union supporter, raised
the relationship of the union election date and her time off
with Freeman and that Freeman made it clear that she would
be back for the vote. Freeman testified she went to
Schoppman and related the conversation she had just had
with Freeman. I specifically find, based on the demeanor of
the witnesses, the entire record, and the probability of events,
that Cohen told Schoppman what was told to her including
Freeman™s statement that she intended to return for the vote.Second, I have discredited Schoppman™s testimony respect-ing her estimations of various employees™ support for the
Union, including her statement that she had no opinion or
belief respecting Freeman™s union preferences or voting in-
tentions. Equally on demeanor and probability grounds, as
set forth supra, I have discredited this testimony and found
that Schoppman well knew in mid-June that Freeman was a
union supporter and a vote for the Union should she be eligi-
ble to cast a ballot in the July 15 election.Having discredited Schoppman™s repeated denials that shedid not have knowledge of Freeman™s union sympathies at
relevant times, it is a permissible step, which I explicitly take
on this record, to also reject her testimony that her decision
to proactively terminate Freeman was not based on Free-
man™s union support or potential prounion vote. Based on the
record as a whole, I find that the Respondent™s hostility toFreeman™s union sympathies and voting intentions was a sub-
stantial and motivating factor in the decision to terminate her
when it did. While not inherently implausible, I find
Schoppman™s asserted rationale for accelerating Freeman™s
departure was a post hoc rationale designed to conceal her
true motive for the action: i.e., achieving the more important
goal of ending Freeman™s employee status at the Hospital
and sending her on her way, thus stopping her on site sup-
port for the Union and rendering her ineligible to vote in the
election.Given all the above, I find the Respondent has failed tosustain its affirmative defense to Freeman™s termination. I
further find that, in terminating Freeman on June 16, 1994,
the Respondent violated Section 8(a)(3) and (1) of the Act.
I therefore sustain this allegation of the complaint.b. The allegations respecting Verona SteenBased on the credibility resolutions set forth supra, I findthat Steen was labeled as the instigator of union organizing
activities at the Hospital by Donna Bailey, director of nurses,
to other management in April and further identified as a
union supported through her attendance at the putative Board
representation hearing on May 18. Steen was one of the em-
ployees mentioned in the May 19 meeting of management
and supervisors for monitoring as a disloyal union supporter
about whom Ames asserted: ‚‚We need to get them out of
here. They do not belong here at Vencor; those employees
do not belong here at Vencor because they do not support
Vencor.™™VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00248Fmt 0610Sfmt 0610D:\NLRB\324.030APPS10PsN: APPS10
 249VENCOR HOSPITAL-LOS ANGELES16Thus, the coworker complains that Steen threatened to go to theLabor Board and that this reflects her negative attitude and refusal
to be a team player. Acting House Supervisor Saroic held the same
position as Bogle-Lewis and presumably received the same instruc-
tions and information at union campaign meetings about the need to
monitor and get rid of union supporters. His complaints include
Steen asking for a hospital or state form for the reporting of an inci-
dent.As noted in greater detail supra, Delanor Manson, whobegan on July 4 as the Hospital™s assistant administrator,
clinical operations, received complaints from Nursing Super-
visor Isaac Saroic and Director of Nursing Bailey from the
commencement of her employment to about the date of the
election that Steen was not a team player, was complaining
of assignments and by body language and facial gesture was
intimidating to supervision and management. Manson took
no initial action because neither Saroic nor Bailey provided
documentation and Steen™s personnel record suggested no
pattern of inadequate behavior.Bailey again asked Manson to ‚‚take care of this situa-tion™™ respecting Steen in early August and on Manson™s re-
quest reduced her request to a memo. The memo quoted inpart supra, recites an employee complaint and makes rec-
ommendations:Verona [Steen] is very ‚‚negative™™ about Vencor, al-ways making threats to go to the Labor Board or the
State when anything out of the ordinary happens.
Wanda feels this creates a very stressful environment
for her and her team members as the workload is heavy
enough without the added stress of having to deal with
someone™s negative attitude.In addition to this issue with Verona, she has a his-tory of complaining about her assignment at the begin-
ning of the shift. See attached documentation from
Isaac Saroic, relief house supervisor.My main concern is the impact of Verona™s negativeattitude toward Vencor as an organization can have on
the entire night shift, which in turn, may affect patient
care.....
I am bringing this matter to you[r] attention knowingthat you will deal with it in the proper manner. If I can
be of assistance or should you need more information,
please let me know.Thereafter Manson had Cohen investigate the situation andmet with and disciplined Steen as described above. The dis-
ciplinary session was worthy of comment for the vagueness
of the criticisms directed to Steen and for the lack of a de-
tailed reply to her requests for specificity respecting her con-
duct. The disciplinary warning asserted in part that Steen ex-
hibited: ‚‚Negative uncooperative attitude, failure to work as
a team player.™™ The factual basis was:Reports from coworkers, complains about assignments,not following chain of command, does not demonstrate
a sincere commitment to the company by negative atti-
tude. Creates a stressful environment for coworkers. Is
not a team player.The General Counsel and the Charging Party argue thatSteen™s performance seemingly suffered a major change. In
April 1994 Steen had won the Respondent™s ‚‚Vencor Touch
Award™™ with a letter put in her personnel file over the signa-
ture of Schoppman congratulating her in part: ‚‚Your hard
work and positive attitude are a valuable asset to our team.™™
Later in April she is identified by Bailey to the Respondent™s
management team as the instigator of the Union and in May
the assistant administrator calls for monitoring and getting
rid of Steen and other disloyal union supporting employees.Bailey initially tries to have MansonŠa new supervisorŠdiscipline Steen before the election, but fails. She tries again
in August and finally succeeds.All of this, argue the General Counsel and the ChargingParty, is palpable pretext and fraud seeking to cloak the true
illegal motive for the warning: Steen™s recognized role in in-
stigating the Union. They argue further that the vagueness of
the Respondent™s criticisms of Steen on closer inspection re-
veals from the Respondent™s own documents that the motiva-
tion behind the imposition of the discipline was complaints
about Steen™s protected activities, such as the complaint that
she threatened go to ‚‚the Labor Board,™™ which complaints
were changed by the Respondent in its attempts to conceal
its motivations into the more general appellations of ‚‚com-
plaints from coworkers,™™ ‚‚not a team player,™™ ‚‚negative at-
titude,™™ etc.The Respondent argues that it properly requires coopera-tion and a civil attitude from all its employees as part of its
team approach to patient care and emphasizes Manson™s re-
sponsible approach to the entire matter and the absence of
any evidence that she was aware of Steen™s role in the union
organizing campaign. The Respondent argues that it was only
Manson and not Bailey or others who determined to dis-
cipline Steen. Further the Respondent notes that the dis-
cipline was administered on August 19 over 1 month after
the union election and that the General Counsel improperly
argues that ‚‚the managers at Vencor would forever harbor
animus toward employees who allegedly support the union.™™
(The Respondent™s Br. at 63.)The discipline of Steen presents another unusual personnelaction which, while to an extent plausibly explained by the
Respondent, falls to the broader evidence of animus directed
at the employee for union activities. The record as noted in
part above shows specific and high level animosity directed
to Steen as a believed instigator of the union campaign and
high level stated intentions to monitor and remove union
supporters such as she.The Respondent™s argument that Manson was an unknow-ing and therefore innocent actor in determining to discipline
Steen fails because, as the written warning itself and theevents leading up to it make clear, the discipline was based
onŠand Manson initiated her investigation in response toŠ
the suggestions of Bailey and the complaints of coworkers.
Both the actions of Bailey and the coworker complaints,
quoted in part above, were, I find, directed toward and taint-
ed by animus against Steen™s union and protected activities.16These complaints therefore may not constitute support for
benign discipline.So, too, the Respondent™s argument that the time ofSteen™s discipline was so far removed from the union cam-
paign that any preelection animus would have faded away
does not withstand analysis. First, the election in mid-July
was not an end to the union campaign in as much as the one
election produced determinative challenges and union objec-VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00249Fmt 0610Sfmt 0610D:\NLRB\324.030APPS10PsN: APPS10
 250DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
17I reach this conclusion without finding that Manson took her ac-tions with malign intent or knowledge of Steen™s apparent initiation
of the union campaign. It is sufficient to sustain the General Coun-
sel™s allegation simply to find that the causes underlying Manson™s
initiation of the disciplinary process and the reports and complaints
on which it ultimately relied were fatally tainted with antiunion and
antiprotected activity bias.tions neither of which were resolved during the events atissue. Also, the second election in the technical unitŠin
which Steen was a memberŠheld on July 15 produced a
tally of ballots and subsequent certification in favor of the
Union. These events carried with them the likelihood that the
Union would be dealing with the Employer for at least some
time in future. Further, and more importantly, the complaints
and motivations that initiated the process culminating in
Steen™s discipline commenced in early July before the elec-
tion. Finally, the fact that the entire process culminated in the
administration of discipline in mid-August some 5 weeks
after the election simply does not support an argument that
so much time had passed that passions and animus would
have faded away given that Steen was identified as the insti-
gator of the union drive which had in part been successful.Analyzing the Steen allegation in accordance with theBoard™s Wright Line test, as set forth supra, I find that theGeneral Counsel has established that, had their been no
union organizing drive and no union election campaign,
Steen would not have suffered either Bailey™s efforts to cause
Manson to discipline her nor the complaints directed toward
her which ultimately formed the basis of the August dis-
cipline administered to her.17Given all the above I find that the Respondent adminis-tered discipline to Steen on or about August 19 because of
her union and protected activity and because agents of the
Respondent believed that she had initiated the union cam-
paign at the Hospital. I therefore find that the Respondent™s
administration of discipline violated Section 8(a)(3) and (1)
of the Act. I therefore sustain the General Counsel™s com-
plaint allegation respecting Steen.c. The allegations respecting Michael WadeThe General Counsel and the Charging Party advance thedischarge of Michael Wade as a classic example of an em-
ployer who had demonstrated animus toward the Union and
knowledge of an employee™s union activities seizing on a
pretext to cloak the discharge of the employee for his union
activities. As earlier argued, the Respondent denies both hos-
pital animus against the Union and the relevant agents™
knowledge of Wade™s union activities. It argues further, how-
ever, that, even were the General Counsel to have established
an initial case under Wright Line, theRespondent has established that Wade would have beenterminated even in the absence of his alleged union ac-
tivity. Therefore, General Counsel failed to establish
that Respondent violated Section 8(a)(3) by terminating
Wade. (The Respondent™s Br. at 54.)As set forth in detail supra, I have found that various ofthe Hospital™s administration, including Schoppman, ex-
pressed interest in identifying who among their employees
supported the Union and took the position that such employ-
ees were disloyal and inimical to the Hospital™s interests.Thus, I find that the Respondent, including Schoppman, har-bored clear animus toward the Union and employee union
supporters.As the Respondent points out Michael Wade was evidentlynot active in the initial union organizing. He did attend the
putative representation hearing on May 19 however, and tes-
tified he was sympathetic to the Union™s view in a hospital
conducted employee union campaign meeting. In all events,
Wade was the only employee, insofar as the record indicates,
called in to the Regional Director™s office, told by the Re-
gional Director he was ‚‚pegged kind of as a union leader™™
and unsuccessfully recruited ‚‚as a guy that could help us
turn the corner on this [Union] thing.™™ He was also clearly
and explicitly identified as a union supporter and someone
who should be monitored and gotten rid of after he attended
the representation hearing.Schoppman testified that she was aware of Wade™s meet-ing with Turner and his attendance at the canceled represen-
tation hearing, but further testified that neither she nor Turn-
er held any opinion respecting Wade™s support for or activi-
ties on behalf of the Union. For the reasons delineated at
length supra, I simply reject Schoppman™s testimony in these
regards. Rejecting her testimony on both demeanor and prob-
ability grounds and drawing the fair inferences from the
credited testimony respecting events as described supra, I af-
firmatively find that Schoppman at the very least took as a
firm working hypothesis, if not conviction, that Wade was,
in Turner™s words, a union leader. Further, I find that
Schoppman like Turner, as is evident from his remarks to
Wade as set forth above, viewed Wade as an employee who
by virtue of his maturity and experience might be looked to
by other employees as an example to follow. Thus, I find
that Wade was even worse than a union supporter in the
Hospital™s view, he was a probable leader of employees
whose support for the Union might well influence other em-
ployees to support it as well. Further, the Respondent™s
knowledge of Wade™s union support and disapproval of those
activities had previously been found. Diane Ashby, Wade™s
immediate supervisor, violated Section 8(a)(1) of the Act by
telling Wade that he ‚‚shouldn™t be with the Union.™™The Respondent™s animus respecting and knowledge ofWade™s union activities are clearly established. The timing of
Wade™s discharge adds support to the General Counsel™s case
in that the discharge arose out of events that took place es-
sentially immediately after the wrongful termination and es-
corting out of the building of Freeman by Schoppman. There
is further apparent connection in the testimony of
Schoppman that her initial unfavorable impression of Wade
that morning was taken when she observed Wade and Tal
Lewis talking to Freeman in the hall after her termination.From all the above and the record as a whole, I find thatthe General Counsel has met his burden of persuasion that
antiunion sentiment was a substantial and motivating force in
the decision to discharge Michael Wade. It is relevant then
to turn to the Respondent™s affirmative defense that it would
have taken the same action against Wade, even if the em-
ployees had never initiated a union organizing campaign or
Wade was never thought to have been a union supporter.Consideration of the Respondent™s asserted reason forWade™s discharge must start with the conflicting evidence re-
specting the Hospital™s practice and protocols respecting the
conduct of respiratory therapists during a Code Blue. I findVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00250Fmt 0610Sfmt 0610D:\NLRB\324.030APPS10PsN: APPS10
 251VENCOR HOSPITAL-LOS ANGELES18The Charging Party and the General Counsel objected frequentlyduring the course of Ashby and Schoppman™s testimony respecting
what they were told by other employees during their investigation.
The testimony was neither offered, received, nor considered for the
truth of what those reporting employees actually knew or believed,
but was received and on this record credited for the proposition that
those employees told agents of management the things testified to
by them.19To the extent my findings imply a credibility resolution respect-ing the motivations of Ashby and Schoppman, I find that their testi-
mony respecting the severity with which they viewed Wade™s per-
ceived deficiencies should be credited. I have as noted disbelieved
their denials respecting other aspects of their testimony, but crediting
this central proposition is enough to sustain the burden of persuasion
the Respondent bears at this point in the analysis.that the multidisciplinary ‚‚Cardiopulmonary Resuscitation™™policy with its reference: ‚‚The Respiratory Therapist as-
signed to the coding patient will stay with the patient,™™ was
applicable policy at the Hospital at relevant times. In making
this finding I credit the testimony of Schoppman, Hoffman,
and Ashby, and discredit Lewis and Wade and Bogle-Lewis
to the contrary. More importantly, I find that both Ashby and
Schoppman believed this was true and further believed that
all respiratory therapists at the Hospital knew or should have
known of this fact. In reaching this conclusion I credit the
testimony of Schoppman, Hoffman, and Ashby that the rel-
evant respiratory therapists they interviewed during the
course of their interview told them this was so.18Given the recitation of Schoppman and Ashby of the mat-ters disclosed during their investigation including (1) what
they learned respecting the general knowledge of the Hos-
pital™s protocol respecting code blue announcements, (2) their
issuance of the various quoted memoranda and, (3) their tes-
timony of their motivations and decision making processes
concerning Wade, to discredit the two on this record, in es-
sence, would require a finding that they were engaged in an
elaborate fraud to create a pretext or excuse, or relied on and
inflated the import of a patient care mistake by Wade not
sufficiently serious to justify his termination, to fire Wade.
Further it would require that I reject their testimony respect-
ing their professional evaluation of patient care needs. I rec-
ognize that I have discredited the Respondent™s agents in-
cluding Schoppman and Ashby respecting portions of their
testimony. I further recognize that I have found that the Gen-
eral Counsel has established, through the Respondent™s
knowledge of and animus regarding employees™ union activi-
ties, a strong initial case and that the burden of persuasion
at this point in the analysis lies with the Respondent to estab-
lish its affirmative defense. It is a different and additional
step to discredit these witnesses respecting their professional
judgment respecting the importance of matters concerning
patient care in a serious situation such as that presented dur-
ing a Code Blue.Having considered the record as a whole, including in par-ticular the demeanor of the relevant witnesses during the tes-
timony important here, I find that the Respondent has met
its burden of persuasion that the Respondent would have dis-
charged Wade for failing to remain with his assigned patient
during the code on June 16, in all events, even were the em-ployees never to have engaged in union activities. Simply
put, the consistent and not directly challenged evidence that
Schoppman and Ashby strongly believed a respiratory thera-
pist must stay with his or her assigned patient during a code
and, that they also believed that the Hospital™s respiratory
therapists knew this was their obligation turned the result in
this portion of the case. The evidence is that during the
course of the Respondent™s investigation of the events, every
respiratory therapist, save Wade and Lewis, confirmed to
Ashby and/or Schoppman their understanding of the proto-col™s requirement that the assigned respiratory therapist staywith the patient.Given that the Respondent has established the protocol, thegeneral knowledge of the protocol among other respiratory
therapists, the failure to comply with the protocol by Wade,
and the strong views of Schoppman and Ashby respecting
the need to comply with the protocol, I find that the evidence
is sufficient to find and I specifically do find that Wade
would have been discharged for failing to remain with his as-
signed patient in the context of the events as they occurred
even had the Union never been on scene.19This being so,the Hospital™s affirmative defense is sustained and the allega-
tion of a violation of Section 8(a)(3) and (1) respecting Wade
is without merit and shall be dismissed.IV. REPRESENTATIONCASEMATTERS
A. Report on Challenged BallotsAs noted, supra, the parties stipulated to the ineligibilityof two challenged ballots to leave the remaining challenged
ballots insufficient to affect the outcome of the election. The
stipulation further provided a certification of results should
be issued reflecting the fact that the Petitioner did not receive
a majority of valid votes cast in the election. I accepted the
stipulation of the parties and hereby find that a majority of
ballots were not cast for the Petitioner in the election. I shall
include a certification of this fact in my recommended Order
herein.Given that the challenges are no longer determinative, Ishall not further address the validity of the remaining chal-
lenged ballots nor issue a report respecting them.B. Report on Petitioner™s Objections and Other MattersConcerning the Conduct of the ElectionThe Regional Director™s August 8, 1995 report on chal-lenges and objections, order directing hearing, notice of hear-
ing and order consolidating cases directed that a hearing be
held on the Petitioner™s July 21, 1994 objections to conduct
affecting the result of the election, and to other investigative
disclosures as alleged in the consolidated complaint in para-
graphs 6, 7, and 8 as quoted supra.1. The Petitioner™s objectionsa. Objection 1The Petitioner™s Objection 1 states:The Employer engaged in surveillance and intimidationof votes by placing a supervisor(s) at a payroll table in
the hallway directly outside the voting areas which was
also the only access to the voting area. The placement
of the payroll table at that location was also contrary
to the agreement reached at the pre-election conference
with regard to where the paychecks would be distrib-VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00251Fmt 0610Sfmt 0610D:\NLRB\324.030APPS10PsN: APPS10
 252DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
uted. At that time the Employer made the representationthat checks would be given out in their normal fashion
in the office on the other side of the Hospital.The election was conducted in three sessions: 6Œ9 a.m.,12Œ3 p.m., and 6Œ9p.m. on July 15. The balloting was con-
ducted in the Hospital™s dining area which had been isolated
from the cafeteria for the purposes of the balloting.July 15 was a regular staff payday. While paychecks arenormally distributed in the office, on this day Respondent
distributed paychecks from a table located in a hallway lead-
ing to the dining area some 28 feet outside the voting area.
The table was in the hallway used to enter the dining area,
but was not visible from within the dining area itself.Freeman, who was an observer for the Union, testified shesaw a ‚‚vast™™ number of employees receive their paychecks
at the table from a payroll employee stationed at the tablealong with certain other Vencor supervisors that day. She
also identified Dawn Quinlan, the director of rehabilitation,
as present at the table conversing with employees as they
picked up their checks that day. Freeman was in the dining
room and unable to observe the table during the election ses-
sions however.Wade was also a observer for the Union in the first votingsession. He testified that the table was in place and being
used to distribute paychecks that morning. He identified the
payroll employee and Quinlan at the table. Steen testified she
was an observer for the Union at all three voting sessions.
She did not observe the payroll table until after the first vot-
ing session. Returning to the area in anticipation of the sec-
ond session, Steen was waived over to the table by the pay-
roll employee there and given her own paycheck.Schoppman testified that the Hospital consciously changedthe payroll distribution procedure on elections day:Well, it was obvious that there was going to beblocks of time that a large number of employees would
be arriving to the facilityŠ6:00 a.m. to 9:00 a.m.,
12:00 to 3:00, and then 6:00 to 9:00 p.m. So, we had
the payroll clerk availableŠin the hallway, with the
checks, so that as peopleŠas the employees arrived on
site they could get their checks at the same time. One
of the reasons for doing this also was to prevent a lot
of traffic in and out through the hospital that day, par-
ticularly, so that we had some consistency and some
maintenance of order.She disputed that any assigned staff at the table were super-visors and testified that Hospital supervision were specifi-
cally instructed that they were not to loiter about the polling
areas. She also testified that, once each year for the preced-
ing 2 years, a payroll table had been utilized, albeit in a dif-
ferent area of the Hospital, during an audit process to check
the identification of employees in conjunction with distribu-
tion of payroll checks.On brief at 35 the Petitioner argues:Vencor also interfered with the election by setting upa payroll table, staffed by supervisors and other mem-
bers of Vencor management, in the hallway outside the
polling area. Electric Hose & Rubber Co., 262 NLRB186 (1982) (supervisor™s presence outside polling area);
Performance Measurements Co., 148 NLRB 1657, 1659(1964) (same). The election should be overturned onthis additional ground as well.The Respondent does not dispute that it determined to uti-lize a payroll table or its use in distributing checks that day.
Counsel argues, however, that the three observer witnesses
for the Union were each in the dining area during the voting
sessions and admittedly could not and did not testify to the
presence of supervisors at the payroll table or in the voting
area during the election. The Respondent therefore argues
that the Union has not shown improper conduct by the Hos-
pital. The Respondent argues further that ‚‚the mere presence
of a supervisor at or near the polls, without more, does not
constitute election interference™™ citing Roney Plaza Manage-ment Corp., 310 NLRB 441 (1993), and Standard ProductsInc., 281 NLRB 141 (1986). (R. Br. at p. 81.)Considering the testimony and arguments of counsel, Iagree with the Respondent that there is insufficient evidence
to support a finding that statutory supervisors were involved
in distributing paychecks from the payroll table during the
actual balloting. I reject the argument of the Respondent that
there is insufficient evidence to find that the payroll table
was used to distribute checks during the election balloting.
The three union witnesses testified that they saw many em-
ployees receiving checks at the table before and after the bal-
loting. Schoppman testified the tables were used to distribute
checks that day and did not persuasively suggest a limitation
as to time or that the distribution was not done during the
balloting. The testimony of regular activity before and after
the balloting sessions combined with the absence of evidence
that the distribution was discontinued during the balloting is,
on this record, sufficient to support a finding that the dis-
tribution was continuous.The Board issued an important case dealing with electionpayroll distribution cases, Kalin Construction Co., 321NLRB 649 (1996). Kalin adopts a strict rule, specifically ap-plicable to all pending cases, that employer changes in the
paycheck, the time of paycheck, the location of paycheck
distribution or the method of paycheck distribution in the pe-
riod immediately preceding the polling, absent a showing of
motivation under a legitimate business reason unrelated to
the election, is per se objectionable conduct.In the instant case there is no question that the Hospitalchanged its time location and method of paycheck distribu-
tion in the 24-hour period preceding the conclusion of the
polling and did so because of the election. The Board™s Kalinrule therefore applies holding such conduct objectionable and
destructive of the laboratory conditions necessary for a fair
election. I shall therefore recommend that the Petitioner™s
Objection 1 be sustained and that a new election be directed
because of the Hospital™s noted changes in its paycheck dis-
tribution process on the day of the election.b. Objections 2, 3, and 4The Petitioner™s Objections 2, 3, and 4 were not com-pletely litigated and were not advanced as meritorious or re-
quiring a new election on brief by the Petitioner. On this
record they may fairly be regarded as abandoned and con-VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00252Fmt 0610Sfmt 0610D:\NLRB\324.030APPS10PsN: APPS10
 253VENCOR HOSPITAL-LOS ANGELES20Were it necessary to reach the merits of these objections on thecurrent record, I would find that the Petitioner had failed to meet
its burden with respect to each. Therefore, were it necessary, I would
recommend each be overruled.21The complaint in paragraph 10 alleges, and I have sustained theallegation, supra, that the Respondent™s issuance of a warning to
Verona Steen on August 18, 1994, violated the Act. Inasmuch as this
conduct occurred after the July 15 date of the election, it is not rel-
evant to the determination of whether a new election should be di-
rected.22Wade and Freeman during their employment were in the tech-nical bargaining unit noted supra in which the Union received a ma-
jority of votes cast in the election on July 15 and in which unit the
Union subsequently was certified as the representative of employees.structively withdrawn.20I shall take no further action withrespect to them.c. Objection 5The Petitioner™s Objection 5 asserts:The Employer terminated Michael Wade and VivianaFreeman for exercising their rights under Section 7 and
appearing at the NLRB to testify in the hearing sched-
uled for the Representation Petition™s in Case Nos. 31Œ
RCŒ7182 and 31ŒRCŒ7183.This objection matches completely the General Counsel™scomplaint paragraph 9. I have sustained the General Coun-
sel™s complaint allegation as to Viviana Freeman, supra, find-
ing her termination on June 16 in violation of the Act. I have
dismissed the complaint allegation respecting the discharge
of Michael Wade. The objection as to Wade therefore lacks
merit and I shall recommend that it be overruled. The ele-
ment of the objection dealing with Freeman is discussed,
infra.2. Other investigative disclosures21The Regional Director™s Report on Objections directs ahearing respecting both the objections and ‚‚other investiga-
tive disclosures™™ which are identified as matters included in
the General Counsel complaint paragraphs 6, 7, and 8. I have
sustained the General Counsel™s complaint allegations at
paragraphs 6, 7, and 8 in their entirety. The wrongful con-
duct alleged in those complaint paragraphs occurred on or
about April 28 and May 13 within the period limited by the
representation petition™s filing on April 28 and the election
on July 15, 1994.Summarizing the findings above, I have found that the ac-tions of the Respondent alleged in the portions of the com-plaint sustained by me, supra, occurring in the period extend-
ing from the filing of the petition to the election are the only
acts which should be further considered in determining if a
new election is required. Those wrongful acts are:Regional Director Turner™s April 29 interrogation of res-piratory therapist Wade concerning his union activities and
sympathies and creation of impression of surveillance of the
employees union activities and/or sympathies.Director of Respiratory Therapy Ashby™s April 29 interro-gation of respiratory therapist Wade and direction that em-
ployees cease their union organizing activities.Administrator Billie Ann Schoppman™s May 13 interroga-tion of LVN Viviana Freeman concerning her union activi-
ties.The June 16 discharge of LVN Viviana Freeman becauseof her support for the Union and in order to discourage em-
ployees from engaging in union activities.The Respondent argues that the employees involved inthese events were not at any time actual or potentially eligi-
ble voters in the election under contest herein,22and that therecord contains no suggestion that the unit employees in the
nonprofessional unit, which is the only unit and only election
relevant herein, had been or were likely to have been af-
fected by the events respecting Wade and Freeman. The Re-
spondent thus argues that the objections dealing with the
complaint allegations should be overruled and the matters
concerning the ‚‚other conduct™™ should likewise be found
wanting. The Petitioner argues that the employees who were
the victims of the wrongdoing were not simply voters in an-
other bargaining unit, but were rather union leaders in a sin-
gle union organizing campaign which involved multiple elec-
tions on the same day respecting the same employer at the
same location.The Board has long held that conduct found violative ofthe Act is ‚‚a fortiori, conduct which interferes with the exer-
cise of a free and untrammeled choice in an election unless
it is virtually impossible to conclude that the conduct af-
fected the election.™™ Dal-Tex Optical, Inc., 137 NLRB 1782,1786Œ1787 (1962). The Board further holds:The only recognized exceptions to this policy are wherethe violations are such that it is virtually impossible to
conclude that they could have affected the results of the
election. (Super Thrift Markets, 233 NLRB 409, 409(1977); Establishment Industries, 284 NLRB 121(1987).)The Board has found employer conduct respecting employeesin one bargaining unit to have a coercive impact on employ-
ees in a second unit and hence constitute objectionable con-
duct respecting the second unit. Vegas Village ShoppingCorp., 229 NLRB 279, 280 (1977).In considering if unfair labor practice conduct is so iso-lated or de minimus that it would be virtually impossible for
it to have affected the election, the Board takes into consid-
eration the number of violations found, their severity, the
size of the unit, and other relevant factors. Eskaton SunriseCommunity, 279 NLRB 68, 80 (1986); Caron International,246 NLRB 1120 (1979). Given the situation presented here-in, that process must take specific account of the multiple
election context, but still focus only on the impact on the
bargaining unit and election at issue herein.In looking at the impact of the wrongful discharge of Free-man, I have found supra, that she was an active union sup-
porter. Such an employee™s discharge simply does not pass
unnoticed by other employees. Indeed, as testified by
Schoppman, Freeman™s departure from the facility on the day
of her termination created employee confusion. The Board in
Pilgrim Foods, Inc., 234 NLRB 136 fn. 2 at 137 (1977),noted that the discharge of a leading union adherent before
an election is not a matter simply of elimination of a union
vote, but rather has the greater impact of discouraging em-
ployees™ organizing efforts. On this record, and specifically
considering the entire context including the several unusual
elements presented, I find that Freeman™s discharge had aVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00253Fmt 0610Sfmt 0610D:\NLRB\324.030APPS10PsN: APPS10
 254DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
23If no exceptions are filed as provided by Sec. 102.46 of theBoard™s Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemedwaived for all purposes.significant affect on the unit and election involved herein andthat under the Board standards articulated above, a new elec-
tion is required.The other two independent violations of Section 8(a)(1) ofthe Act during the preelection period, as noted supra, may
well stand in sufficient isolation so that, were they the only
conduct under consideration, direction of a new election
would not be appropriate. Viewed in conjunction with the
Freeman discharge however, there is no doubt that the two
violations of Section 8(a)(1) of the Act simply augment and
fortify my earlier conclusion that the discharge of Freeman,
without more, requires a new election be directed. Accord-
ingly, I sustain that portion of the Charging Party™s objec-
tions dealing with the Freeman discharge and the portion of
the ‚‚other conduct™™ alleged in the complaint found violative
of the Act, supra. I find that the Respondent™s conduct de-
stroyed the necessary laboratory conditions for a fair election
and, in consequence, shall recommend that a new election be
directed based on this objection and other conduct independ-
ent of the matters concerning the payroll table.3. Summary of rulings on objections and ‚‚otherconduct™™I have sustained the Charging Party™s Objection 1 to theextent it alleges impermissible changes in the Respondent™s
payroll practices in the 24-hour period immediately before
the conclusion of balloting. I have dismissed the Charging
Party™s Objections 2, 3, and 4 as abandoned.I have considered the Charging Party™s Objection 5 in con-junction with the ‚‚Other Conduct™™ instructions of the Re-
gional Director™s report on challenged ballots as putting into
issue the conduct earlier found to violate the Act during the
critical preelection period. In that context I have found that
the wrongful discharge of Freeman, both independently and
in conjunction with the independent violations of Section
8(a)(1) of the Act, destroyed laboratory conditions and re-
quire that a new election be directed.I have therefore determined that the election should be setaside on each of the two grounds noted above and, a new
election directed. I shall therefore recommend that the Board
direct such a new election including the traditional notice of
election required in such situations as set forth in Lufkin RuleCo., 147 NLRB 341 (1964).THEREMEDYHaving found that the Respondent has violated the Act, Ishall direct it to cease and desist therefrom, and take certain
affirmative action in order to effectuate the purposes and
policies of the Act, including the posting of a remedial notice
consistent with the Board™s recent modifications to its stand-
ard remedies in Indian Hills Care Centers, 321 NLRB 144(1996).As found, supra, Viviana Freeman was improperly dis-charged on June 16 by means of accelerating the date of her
planned resignation from the Hospital and accepting that res-
ignation. Since the time is now well past her announced and
intended resignation date, no order requiring that she be of-
fered reinstatement is appropriate. Inasmuch as she was paid
by the Respondent for the time she would have worked in
the period after her termination but preceding her announced
resignation time, it is also unnecessary to direct that she bemade whole for lost wages or benefits. I shall however retainthe traditional record expulsion and employee notification
provisions associated with a wrongful discharge remedy.CONCLUSIONSOF
LAW1. The Respondent is and has been at all relevant timesan employer engaged in commerce within the meaning of
Section 2(2), (6), and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. The Respondent violated Section 8(a)(1) of the Act byengaging in the following acts and conduct:(a) Interrogating employees concerning their union activi-ties.(b) Creating the impression of surveillance of employees™union activities and/or sympathies.(c) Directing that employees cease their union activities.
4. The Respondent violated Section 8(a)(3) and (1) of theAct by engaging in the following acts and conduct:(a) Discharging Viviana Freeman.
(b) Issuing an August 18, 1994 disciplinary warning toVerona Steen.5. The unfair labor practices described above are unfairlabor practices within the meaning of Section 2(6) and (7)
of the Act.6. The allegations of the complaint not specifically foundto violate the Act above are without merit and shall be dis-
missed.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended23ORDERI. ORDERRESPECTINGUNFAIRLABORPRACTICES
The Respondent, Vencor Hospital-Los Angeles, its offi-cers, agents, successors, and assigns, shall1. Cease and desist from
(a) Coercively interrogating employees concerning theirunion activities.(b) Creating the impression of surveillance of employees™union activities and/or sympathies.(c) Directing that employees cease their union activities.(d) Issuing disciplinary warning to employees because oftheir union activities and/or sympathies.(e) Discharging employees because of their support for theUnion.(f) In any like or related manner restraining or coercingemployees in the exercise of the rights guaranteed them by
Section 7 of the National Labor Relations Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Within 14 days from the date of this Order, removefrom its files any reference to the warning issued to Steen
and the discharge of Freeman and within 3 days thereafter,
notify each employee that this has been done and that theVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00254Fmt 0610Sfmt 0610D:\NLRB\324.030APPS10PsN: APPS10
 255VENCOR HOSPITAL-LOS ANGELES24If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ‚‚Posted by Order of the
National Labor Relations Board™™ shall read ‚‚Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.™™warning and discharge will not be used against them in any-way,(b) Within 14 days after service by the Region, post at itsbusiness office and other places where notices to their mem-
bers are customarily posted copies of the attached notice
marked ‚‚Appendix.™™24Copies of the notice, on forms pro-vided by the Regional Director, in English and such other
languages as the Regional Director determines are necessary
to fully communicate with employees and union members,
after being signed by the Respondent™s authorized representa-
tive, shall be posted by the Respondent and maintained for
60 consecutive days in conspicuous places, including all
places where notices to employees are customarily posted.
Reasonable steps shall be taken by the Respondent to ensure
the notices are not altered, defaced or covered by other mate-
rial. In the event that, during the pendency of these proceed-
ings, the Respondent has gone out of business or closed the
facility involved in these proceedings, the Respondent shall
duplicate and mail, at its own expense, a copy of the notice
to all current employees and former employees employed by
the Respondent at any time since April 28, 1994,(c) Within 21 days after service by the Region, file withthe Regional Director a sworn certification of a responsible
official on a form provided by the Region attesting to the
steps that the Respondent has taken to comply.II. RECOMMENDEDORDERRESPECTINGTHE
REPRESENTATIONCASE
1. The challenges to the ballots of Lorraine Adams andTerry Shock shall be sustained and the results of the July 15,
1994 election certified as follows: A Majority of Valid Votes
Were Not Cast for the Petitioner2. The Charging Party™s Objection 1 and Objection 5, in-cluding the complaint conduct included by the Regional Di-
rector™s report entitled ‚‚Other Conduct,™™ are, and each of
them independently is, sustained and a new election shall be
directed consistent with the Board™s practice in such cir-
cumstances. Other objections not specifically sustained herein
are overruled.3. The following language provided in the Board™s deci-sion in Lufkin Rule Co., 147 NLRB 341, 342 (1964), shallbe included in the new notice of election to be issued in this
matter:The election conducted on July 15, 1994, was set asidebecause the National Labor Relations Board found that
certain conduct of the Employer interfered with em-
ployees™ exercise of a free and reasoned choice. There-fore a new election will be held in accordance with theterms of this notice. All eligible voters should under-
stand that the National Labor Relations Act, as amend-
ed, gives them the right to cast their ballots as they see
fit, and protects them in the exercise of that right, free
from interference by any of the parties.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representatives oftheir own choiceTo act together for other mutual aid or protection
To choose not to engage in any of these protectedconcerted activities.WEWILLNOT
interrogate our employees about their unionactivities or sympathies.WEWILLNOT
create the impression that our employees™union activities are under surveillance.WEWILLNOT
direct our employees to cease their unionactivities.WEWILLNOT
issue disciplinary warnings to employeesbecause of their union activities and or sympathies.WEWILLNOT
discharge our employees because of theirsupport for the Union.WEWILLNOT
in any like or related manner restrain or co-erce employees in the exercise of the rights guaranteed them
by Section 7 of the Act.WEWILL
within 14 days of the Board™s Order removefrom our files any reference to the unlawful August 18, 1994
warning issued to employee Veronica Steen and WEWILL
within 3 days thereafter inform her in writing that this has
been done and that and that the warning will not be used
against her in anyway.WEWILL
within 14 days of the Board™s Order removefrom our files any reference to the unlawful termination of
employee Viviana Freedman and WEWILL
within 3 daysthereafter inform her in writing that this has been done and
that and that the discharge will not be used against her in
anyway.VENCORHOSPITAL-LOSANGELESVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00255Fmt 0610Sfmt 0610D:\NLRB\324.030APPS10PsN: APPS10
